PERMIS KERKOUANE

CONVENTION
CAHIER DES CHARGES

ET ANNEXES

ENTRE

L'ETAT TUNISIEN

ET

L'ENTREPRISE TUNISIENNE
D'ACTIVITES PETROLIERES

ET

ANSCHUTZ OVERSEAS TUNISIA CORPORATION

CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE ET D'EXPLOITATION
DES GISEMENTS D’HYDROCARBURES

Entre les soussignés:

L'ETAT TUNISIEN (ci-après dénommé "l'AUTORITE CONCEDANTE"), représenté par
Monsieur Moncef BEN ABDALLAH, Ministre de l'Industrie.

D'une part,
Et,

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée "ETAP")
ou le "Titulaire", dont le siège est à Tunis au 27 bis Avenue Khéreddine Pacha, 1002 Tunis
Belvédère, représentée par son Président Directeur Général, Monsieur Béchir NAHDI, dûment
mandaté pour signer cette Convention; ETAP agissant en tant que Titulaire.

Et,

ANSCHUTZ OVERSEAS TUNISIA CORPORATION ci-après dénommée "ANSCHUTZ ",
ayant son siège social à Suite 2400, 555 Seventeenth Street, Denver, Colorado, 80202, US'A,
représentée par son vice-président, Monsieur Edward C. WELLER dûment mandaté pour signer
cette Convention; ANSCHUTZ agissant en tant qu'Entrepreneur.

D'autre part,
ETAP agit en tant que Titulaire et ANSCHUTZ en tant qu’Entrepreneur.
Il est préalablement exposé ce qui suit:

Un Permis de Prospection a été attribué, à ETAP et ANSCHUTZ TUNISIA CORPORATION en
vertu d'un Protocole d’Accord conclu avec l'AUTORITE CONCEDANTE en date du 23 avril
1998.

Par lettre en date du 6 avril 1999, ANSCHUTZ TUNISIA CORPORATION a notifié à
l'AUTORITE CONCEDANTE, le changement de sa dénomination en FOREST TUNISIA
CORPORATION (FOREST).

Par lettre en date du 19 février 2000, ETAP et FOREST ont demandé le report, au 22 juin 2000,
de la date limite de notification de transformation du Permis de Prospection KERKOUANE en
Permis de Recherche. Cette demande a recueilli l'avis favorable du Comité Consultatif des
Hydrocarbures lors de sa réunion du 24 février 2000 tel que notifié par Lettre de la Direction
Générale de l'Energie n°63 du 29 mars 2000 ; ainsi, la durée de validité du Permis de Prospection

KERKOUANE a été prorogée au 23 août 2000. né \

ETAP et FOREST ont déposé le 20 juin 2000, une demande de transformation du Permis de
Prospection KERKOUANE, en Permis de Recherche. Cette demande a recueilli l'avis favorable
du Comité Consultatif des Hydrocarbures lors de sa réunion du 27 juillet 2000, ainsi qu’il résulte
du courrier de la Direction Générale de l’Energie en date du 14 août 2000.

Le Permis de Prospection KERKOUANE a été admis, par Arrêté du Ministre de l'Industrie en
date du 12 décembre 2000, au bénéfice des dispositions du Code des Hydrocarbures promulgué
par la Loi n° 99-93 du 17 Août 1999 et des textes réglementaires pris pour son application.

Le Permis de Recherche dit "Permis KERKOUANE" ou "le Permis", comporte mille six cent
quatre vingt (1.680) périmètres élémentaires de 4 km? chacun d'un seul tenant soit six mille sept
cent vingt (6.720) kilomètres carrés.

Par lettre en date du 22 novembre 2000, FOREST a notifié la cession au profit d'ANSCHUTZ
OVERSEAS TUNISIA CORPORATION de trente pour cent (30%) de ses droits, intérêts et
obligations dans le Permis de Prospection KERKOUANE..

Par lettre en date du 20 avril 2001, FOREST a notifié la cession au profit d'ANSCHUTZ
OVERSEAS TUNISIA CORPORATION de la totalité de ses droits, intérêts et obligations dans
le Permis de Prospection KERKOUANE.

ETAP est en droit, conformément à l'Article 97 du Code des Hydrocarbures, de conclure un Contrat
de Partage de Production "Contrat" avec un entrepreneur possédant les ressources financières et
l'expérience technique nécessaires.

ANSCHUTZ a fait la preuve qu’elle possède les ressources financières et l'expérience technique
nécessaires pour exercer toutes les activités objet de recherche, d'appréciation, de développement et
d’exploitation des hydrocarbures.

L’ETAP et ANSCHUTZ ont conclu un Contrat de Partage de Production sous lequel
ANSCHUTZ exercera toutes les activités objet de la présente convention et ses annexes.

En vertu de ce Contrat ANSCHUTZ pourra prélever directement une partie de la production
pétrolière ou gazière pour récupérer toutes les dépenses relatives au Permis de Prospection ainsi
que les dépenses de recherche, d’appréciation, de développement et de production ainsi qu’une
autre part à titre de rémunération. ETAP recevra la part de production restante.

Ceci étant exposé, il a été arrêté et convenu ce qui suit:

ARTICLE PREMIER:

Le Permis de Recherche, tel que délimité à l’article 2 du Cahier des Charges annexé à la présente
Convention (Annexe A) sera attribué à ETAP par un arrêté du Ministre chargé des Hydrocarbures

qui sera publié au Journal Officiel de la République Tunisienne. ml Ÿ?
ARTICLE 2:

L’Entrepreneur s’engage à effectuer et à financer tous les travaux de recherche, et d’exploitation
conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires pris pour
son application et notamment son titre 6 et conformément aux dispositions du Contrat de Partage
de Production et de la présente Convention et ses annexes.

L’AUTORITE CONCEDANTE accorde à l’Entrepreneur le bénéfice de tous les avantages et
privilèges prévus par le Code des H ydrocarbures, et par la présente Convention ainsi que ses
annexes.

Les annexes qui font partie intégrante de la dite Convention sont:

Annexe A: le Cahier des Charges;
Annexe B: la procédure des changes;
Annexe C: définition et carte du Permis

ETAP s’engage à remplir, les obligations auxquelles elle est soumise dans les délais impartis en
vertu de la présente Convention et ses annexes et du Contrat de Partage de Production.

Les travaux de recherche et d’exploitation des hydrocarbures effectués par l’Entrepreneur dans
les zones couvertes par le Permis de Recherche sont assujettis aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application, aux dispositions de la
présente Convention et ses annexes ainsi que celles du Contrat de Partage de Production.

ARTICLE 3:

Conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires pris
pour son application, le Titulaire s'engage à payer à l'AUTORITE CONCEDANTE:

1. la redevance proportionnelle (ci-après désignée "Redevance") à la valeur ou aux quantités des
hydrocarbures liquides ou gazeux provenant des opérations réalisées dans le cadre de la
présente Convention et vendus ou enlevés par lui ou pour son compte qui sera acquittée
suivant les taux prévus à l’article 101.2.4. du Code des Hydrocarbures.

Le décompte et le versement de cette Redevance, soit en nature, soit en espèces, seront effectués
suivant les modalités précisées au Titre III du Cahier des Charges.

2. les droits et taxes prévus à l’article 100 du Code des Hydrocarbures.
Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en l'absence de bénéfice.

3. l'impôt sur les bénéfices suivant les taux prévus à l’article 101 du Code des Hydrocarbures.
Les paiements effectués par le Titulaire au titre de l'impôt sur les bénéfices remplacent tout

4
impôt qui pourrait être du en application des dispositions du Code de l'Impôt sur le Revenu
des Personnes Physiques et de l'Impôt sur les Sociétés.

Les bénéfices soumis à l'impôt seront calculés conformément aux dispositions du chapitre
premier du Titre sept du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, l’Entrepreneur tiendra en Tunisie une comptabilité en
Dinars où seront enregistrés tous les frais, dépenses, et charges encourus par lui au titre des
activités assujetties à la présente Convention, y compris les ajustements nécessaires pour corriger
les pertes où gains de change qui résulteraient sans ces ajustements, d’une ou plusieurs
modifications intervenant dans les taux de change entre le Dinar et la monnaie nationale de
l’Entrepreneur en cause dans laquelle lesdits frais, dépenses et charges ont été encourus; étant
entendu que ces ajustements ne seront pas eux-mêmes considérés comme un bénéfice ou une
perte aux fins de l’impôt sur les bénéfices.

L'amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l'article 109.1 du Code des Hydrocarbures peut être différé, autant

que besoin est, de façon à permettre leur imputation sur les exercices bénéficiaires jusqu’à
extinction complète.

Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées pourra être
traité comme frais déductible au titre de l’exercice au cours duquel la perte ou l’abandon a eu
lieu.

Pour chaque exercice bénéficiaire, l’imputation des charges et amortissements sera effectuée dans
l’ordre suivant:

-_ report des déficits antérieurs;
- _amortissements différés;
- autres amortissements.

4. l'Entrepreneur paiera pour son propre compte et comptabilisera au titre des dépenses
recouvrables, les droits, taxes et tarifs prévus à l’article 114 du Code des Hydrocarbures;

5. l’Entrepreneur est assujetti au paiement de l’impôt sur les bénéfices visé à l’article 101.3 du
Code des Hydrocarbures, toutefois, l'impôt sur les bénéfices issus des hydrocarbures dû par
l’Entrepreneur au titre de la présente Convention, sera pris en charge totalement par le
Titulaire et payé, pour le compte de l’Entrepreneur et ce conformément aux dispositions du
Code des Hydrocarbures.

ARTICLE 4:

Avant la fin du mois d’octobre de chaque année, l’Entrepreneur est tenu de notifier à
l'AUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l'année suivante, accompagnés des prévisions de dépenses. Il avisera

l’AUTORITE CONCEDANTE des révisions apportées à ces programmes. nb ÿ
L’Entrepreneur est tenu de communiquer sans délai à l'AUTORITE CONCEDANTE les contrats
de fournitures de services, de travaux ou de matériels dont la valeur dépasse l'équivalent en dinars
de la somme de trois cent cinquante mille (350.000) dollars des Etats-Unis d'Amérique.

L’Entrepreneur convient que le choix de ses contractants et fournisseurs sera effectué par appel à
la concurrence et d'une manière compatible avec l'usage dans l'industrie pétrolière et gazière
internationale.

À cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux assurances,
aux instruments financiers et ceux occasionnés par un cas de force majeur), dont la valeur
dépasse l'équivalent en dinars de la somme de trois cent cinquante mille (350.000) dollars des
Etats-Unis d'Amérique seront passés à la suite de larges consultations, dans le but d'obtenir les
conditions les plus avantageuses pour l’Entrepreneur, les entreprises consultées, tunisiennes ou
étrangères, étant toutes placées sur un pied d'égalité. Toutefois, l’Entrepreneur sera dispensé de
procéder ainsi dans les cas où il fournira en temps utile à l'AUTORITE CONCEDANTE les
raisons justificatives d'une telle dispense.

ARTICLE 5:

L’Entrepreneur conduira toutes les opérations avec diligence, selon les réglementations
techniques en vigueur ou à défaut d'une réglementation appropriée, suivant les saines pratiques
admises dans l'industrie pétrolière et gazière internationale, de manière à réaliser une récupération
ultime optimum des ressources naturelles couvertes par le Permis et les Concessions qui en
dérivent. Les droits et obligations de l’Entrepreneur en ce qui concerne les obligations de travaux
minima, les pratiques de conservation de gisement, les renouvellements, les cessions, l'extension
en durée ou de superficie, l'abandon, et la renonciation seront tels qu'ils sont prévus par les
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son application et
par le Cahier des Charges.

Toute cession, transfert ou aliénation, sous quelque forme que ce soit, des droits et obligations de
l'Entrepreneur, découlant de la Convention et ses annexes, se feront conformément à des
conditions et modalités définies dans le Contrat, visé au préambule de la présente Convention. En
tout état de cause, toute cession devra faire l'objet d'un accord de transfert entre le cédant et le
cessionnaire d'une part et ETAP d'autre part et qui devra être approuvé par l'AUTORITE
CONCEDANTE.

ARTICLE 6:

L'AUTORITE CONCEDANTE s'engage:

1. à accorder au Titulaire les renouvellements de son Permis dans les conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, et les articles 3

à 6 inclus et l’article 9 du Cahier des Charges; r£ Pr
2. à attribuer des Concessions d'Exploitation au Titulaire dans les conditions fixées par le Code
des Hydrocarbures et les textes réglementaires pris pour son application et par le Cahier des
Charges;

3. à ne pas placer le Titulaire et/ou l’Entrepreneur, directement ou indirectement sous un régime
plus contraignant que le régime de droit commun en vigueur, dans le cadre de la réalisation
des activités envisagées par la présente Convention et le Cahier des Charges;

4. à ne pas augmenter les droits d'enregistrement ou droits fixes auxquels sont assujettis les
Titres des Hydrocarbures, tels qu'ils sont fixés conformément au Code des Hydrocarbures au
moment de la signature de la présente Convention si ce n'est pour les réviser
proportionnellement aux variations générales des prix en Tunisie;

5. à ce que tous les biens et marchandises importés en franchise conformément aux dispositions
de l’article 116 du Code des Hydrocarbures puissent être réexportés également en franchise,
sous réserve des restrictions qui pourraient être édictées par l'AUTORITE CONCEDANTE
en période de guerre ou d'état de siège;

6. à faire bénéficier le Titulaire et l’Entrepreneur pour le ravitaillement en carburants et
combustibles de leurs navires et autres embarcations, du régime spécial prévu pour la marine
marchande;

7. à ce que le Titulaire et l’Entrepreneur soient assujettis pour les opérations réalisées dans le
cadre de la présente Convention à la procédure des changes prévue au Chapitre 2 Titre Sept
du Code des Hydrocarbures, telle que précisée à l'Annexe B qui fait partie intégrante de la
présente Convention.

ARTICLE 7:

Le Titulaire et l’Entrepreneur s'engagent à commercialiser les hydrocarbures extraits dans les
meilleures conditions économiques possibles. A cet effet, ils s'engagent à procéder à leur vente
conformément aux dispositions de l’article 53 du Cahier des Charges.

ARTICLE 8:

Tout différend relatif à l'application de la présente Convention et de ses annexes, entre
l’'AUTORITE CONCEDANTE et l’Entrepreneur, sera tranché définitivement suivant le
Règlement d'Arbitrage de la Chambre de Commerce Internationale par un ou plusieurs arbitres
nommés conformément à ce Règlement.

Les Parties s'engagent à exécuter sans délai la sentence rendue par les arbitres et renoncent à toute

voie de recours. É
L'homologation de la sentence aux fins d'exequatur peut être demandée à tout tribunal compétent.
La loi et la procédure applicables seront celles de la législation tunisienne. Le lieu de l'arbitrage
sera Genève (Suisse) et la langue utilisée sera la langue française.

ARTICLE 9:

Si l’exécution des présentes dispositions par une Partie est retardée par un cas de force majeure,
le délai prévu pour ladite exécution sera prorogé d’une période égale à celle durant laquelle la
force majeure aura persisté. La durée de validité du Permis ou de la Concession d’exploitation,
suivant le cas, sera prorogée en conséquence sans pénalités.

ARTICLE 10:

Les droits et obligations du Titulaire et de l’Entrepreneur sont ceux résultant du Code des
Hydrocarbures et des textes réglementaires pris pour son application, en vigueur à la date de

signature de la présente Convention et ceux résultant de ladite Convention.

ARTICLE 11: Dispositions particulières:
ARTICLE 12:

La Convention Particulière et l’ensemble des textes qui lui sont annexés sont dispensés des droits
de timbre. Ils seront enregistrés sous le régime du droit fixe aux frais du Titulaire conformément
aux dispositions de l’article 100.a du Code des Hydrocarbures

La présente Convention entre en vigueur à la date de sa signature, sous réserve de son
approbation par décret.

Fait à Tunis,le (QG MAI 2002

en cinq (5) exemplaires originaux

Pour l'ETAT TUNISIEN

h HD

Moncef BEN ABDALLAH
Ministre de l'Industrie

Pour ANSCHUTZ OVERSEAS
TUNISIA CORPORATION

Eee —

Edward C. WELLER
Président Directeuk Général Vice-Président

ANNEXEA

CAHIER DES CHARGES
10

ANNEXE A
CAHIER DES CHARGES

ARTICLE PREMIER: Objet du Cahier des Charges
TITRE PREMIER TRAVAUX DE RECHERCHE
ARTICLE 2: Délimitation du Permis
ARTICLE 3: Obligation de réalisation des travaux minima pendant la période initiale de
validité du Permis
ARTICLE 4;: Justification des dépenses relatives aux travaux de recherche exécuté:
ARTICLES: Renouvellement uROEns 0...
TITRE II DECOUVERTE ET EXPLOITATION D'UN GISEMENT D’ HYDROCARBURES. 14
ARTICLE 6: Octroi d’une Concession d’Exploitatio: =
ARTICLE 7: Obligation d'exploitation
ARTICLE 8: Exploitation spéciale à la demande de l’AUTORITE CONCEDANT
ARTICLE 9: Renouvellement du Permis de recherche en cas de découverte d’un gisement 1 5
TITRE II REDEVANCE PROPORTIONNELLE A LA PRODUCTION DES
HYDROCARBURES:
ARTICLE 10: Redevance due sur les hydrocarbures liquide:
ARTICLE 11: Choix du mode de paiement de la redevance proportionnelle à la production ..1 6
ARTICLE 12: Modalités de perception en espèces de la redevance proportionnelle sur les
RyYdrocar DOS Le 17:
ARTICLE 13: Modalités de perception en nature de la redevance proportionnelle sur les
hydrocarbures liquides
ARTICLE 14: Redevance due sur les hydrocarbures gazeux
TITRE IV INSTALLATIONS DE RECHERCHE ET D'EXPLOITATION DU TITULAIRE ET
DE L'ENTREPRENEUR 21
ARTICLE 15: Facilités données a au u Titulaire et à F “Entrepreneur pour leurs installations
annexes...
ARTICLE : Installations n’ayant pas un caractère d’intérêt publi
ARTICLE 17: Utilisation par le Titulaire et par l’Entrepreneur des équipements et de
l'outillage pubiC CE 23
ARTICLE 18: Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande de l’Entrepreneur
ARTICLE 19: Installations présentant un intérêt public exécutées par l’Entrepreneur

(concession ou autorisation d’utilisation d'outillage public)... 25
ARTICLE 20: Durée des autorisations et des concessions consenties pour les installations
ANNEXES de l’HOTCPICREUL ie ie mme ee 26

ARTICLE 21: Dispositions diverses relatives aux autorisations ou concessions autres que la
Concession d'Exploitation des Hydrocarbures..:.. 2..."
ARTICLE 2 rs applicables aux captages et adductions d'eau =

: Dispositions applicables aux centrales électriques
ARTICLE 26: Substances minérales autres que les Hydrocarbures liquides ou gazeux
ARTICLE 27: Installations diverses
TFRE VSURVBIPEANCE BE CONRRORR eee roses eee 30
ARTICLE 28: Documentation fournie à l’Entrepreneur par l'AUTORITE CONCEDANTE ..3 0
ARTICLE 29: Contrôle technique
ARTICLE 30: Application du Code des Eaux
ARTICLE 31: Accès aux chantiers...
ARTICLE 32: Obligation de rendre compte des travaux .
ARTICLE 33: Contrôle technique des forages
ARTICLE 34: Arrêt d'un forage
ARTICLE 35: Compte rendu de fin de forage
ARTICLE 36: Essais des forages.
ARTICLE 37: Compte rendu et programmes annuel
ARTICLE 38: Exploitation méthodique d'un gisement
ARTICLE 39: Contrôle des puits de production
ARTICLE 40: Conservation des gisements
ARTICLE 41: Coordination des recherches et des exploitations faites dans un même gisement
par plusieurs exploitants différents
ARTICLE 42: Obligation générale de communiquer les documents .
ARTICLE 43: Unités de mesure
ARTICLE 44: Cartes et plans .…

TITRE VI EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU

TIFULAIRE A L'AUTORIRE CONCEDANTE
ARTICLE 45: Fin de la concession par arrivée à terme
ARTICLE 46: Faculté de rachat des installations...
ARTICLE 47: Fin de la concession par la renonciation
ARTICLE 48: Obligation de maintenir les ouvrages en bon état
ARTICLE 49: Pénalités en cas de retard dans la remise des installations.
ARTICLE 50: Fin de la concession par déchéance …
ARTICLE 51: Responsabilité de l’Entrepreneur vis-à-vis des tiers

TITRE VII CLAUSES ECONOMIQUES...
ARTICLE 52: Réserves d’hydrocarbures pour les besoins de
ARTICLE 53: Prix de vente des hydrocarbures

TITRE VIII DISPOSITIONS DIVERSES …..
ARTICLE 54: Personnel de l’Entrepreneur
ARTICLE 55: Défense Nationale et Sécurit
ARTICLE 56: Cas de force majeure...
ARTICLE 57: Communication de documents pour contrôle
ARTICLE 58: Copies des documents

ANNEXE B PROCEDURE DES CHANGES .

ANNEXE C COORDONNEES DES SOMMETS DU PERMIS ET EXTRAIT DE CARTE 51

F
ARTICLE 58: Copies des documents
ANNEXE B PROCEDURE DES CHANGES
ANNE X EC COORDONNEES DES SOMMETS DU PERMIS ET EXTRAIT DE CARTE 52
13

CAHIER DES CHARGES

Annexé à la Convention Particulière portant autorisation de recherche et d'exploitation des
gisements d’Hydrocarbures dans le Permis dit «Kerkouane».

ARTICLE PREMIER: Objet du Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante de la Convention portant autorisation de
recherche et d’exploitation des gisements d’Hydrocarbures dans le Permis K erkouane ci-après
dénommé «le Permis », a pour objet de préciser les conditions dans lesquelles l'Entreprise
Tunisienne d'Activités Pétrolières "ETAP" ci-après désignée par l’expression « le Titulaire » et la
société ANSCHUTZ OVERSEAS TUNISIA CORPORATION, agissant en tant qu’Entrepreneur
dans le cadre d’un contrat de Partage de Production et désignée ci-après par l'expression
« l’Entrepreneur, ou la Société »:

1. effectueront des travaux ayant pour objet la recherche des hydrocarbures;
2. procéderont dans le cas où ils découvriraient un gisement exploitable, au développement et à

l'exploitation de ce gisement.

TITRE PREMIER
TRAVAUX DE RECHERCHE

ARTICLE 2: Délimitation du Permis

Le Permis visé à l’article premier ci-dessus est délimité conformément aux dispositions de
l’article 13 du Code des Hydrocarbures et comporte mille six cent quatre vingt (1.680) périmètres
élémentaires soit une surface totale initiale de six mille sept cent vingt (6.720) kilomètres carrés.

ARTICLE 3: Obligation de réalisation des travaux minima pendant la période initiale de
validité du Permis

Pendant la période initiale de validité du Permis fixée à trois (3) ans, l’Entrepreneur s'engage à
forer un (1) puits d’exploration qui atteindra la profondeur maximum de deux mille cinq cents
(2.500) mètres.

Le montant des dépenses pour la réalisation de ces travaux est estimé à quatre millions de Dollars
des Etats Unis d'Amérique (4.000.000$).

Au cas où l’Entrepreneur réaliserait le programme des travaux de la période initiale de validité du
Permis et celui de toute autre période de son renouvellement, telles que définies à l’article 5 ci-

PAN
14

dessous, il aura satisfait à ses obligations même au cas où les travaux auraient été réalisés à un
coût inférieur au coût estimatif.

Si l’Entrepreneur à la fin de l’une quelconque des périodes de validité du Permis n’a pas réalisé
ses engagements relatifs aux travaux afférents à la période considérée, il sera tenu de verser à
l’AUTORITE CONCEDANTE le montant nécessaire à l’accomplissement ou à l’achèvement des
dits travaux de recherche.

Le dit montant ainsi que les modalités de son versement seront notifiés par l’AUTORITE
CONCEDANTE à l’Entrepreneur.

En cas de contestation, qui devra être élevée au plus tard 30 jours à compter de la date de la
notification visée ci-dessus, l’AUTORITE CONCEDANTE et l’Entrepreneur désigneront d’un
commun accord, un expert indépendant pour trancher le différend dans les 60 jours suivant la
formulation de la dite contestation.

L'expert désigné devra rendre son verdict dans les 60 jours qui suivent sa nomination. Sa
sentence est immédiatement exécutoire.

Les frais et honoraires de l’expert désigné seront supportés, à parts égales, par l’Entrepreneur et
l’AUTORITE CONCEDANTE.

ARTICLE 4: Justification des dépenses relatives aux travaux de recherche exécutés

L’Entrepreneur est tenu de justifier vis-à-vis de l'AUTORITE CONCEDANTE le montant des
dépenses relatives aux travaux de recherche effectués par lui pendant la durée de validité du
Permis.

ARTICLE 5: Renouvellement du Permis

Conformément aux dispositions de la section IV du Titre III du Code des Hydrocarbures et des
textes réglementaires pris pour son application et sous réserve d’avoir satisfait aux conditions
prévues par la dite section, le Titulaire aura droit à deux (2) périodes de renouvellement d’une
durée de trois (3) années chacune.

Pour la période du premier renouvellement, l’Entrepreneur s'engage à réaliser le forage d'un (1)
puits d'exploration qui atteindra deux mille cinq cent (2.500) mètres de profondeur.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à quatre
millions de Dollars des Etats Unis d’ Amérique (4.000.000$).

Pour la période du second renouvellement, l’Entrepreneur s'engage à réaliser le forage d'un (1)

puits d'exploration qui atteindra deux mille cinq cent (2.500) mètres de profondeur. ÿ
15

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à quatre
millions de Dollars des Etats Unis d’ Amérique (4.000.000$).

TITRE Il
DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D'HYDROCARBURES

ARTICLE 6: Octroi d’une Concession d'Exploitation

Si l’Entrepreneur fait la preuve d’une découverte et s’il a satisfait aux conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, le Titulaire aura le
droit d’obtenir la transformation d’une partie du Permis en Concession d'Exploitation.

La Concession d'Exploitation sera instituée conformément aux dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application et conformément aux
conditions ci-après:

- le périmètre sera choisi selon les règles de l’art et en tenant compte des
résultats obtenus par l’Entrepreneur;

- le périmètre n’isolera pas une enclave fermée à l’intérieur de la Concession.

Il est entendu qu’en cas de découvertes situées à l’extérieur de la Concession d’Exploitation mais
à l’intérieur du Permis de Recherche, le Titulaire aura le droit de requérir la transformation en
concession, du périmètre englobant chaque nouvelle découverte.

ARTICLE 7: Obligation d'exploitation

L’Entrepreneur s’engage à exploiter l’ensemble de ses Concessions suivant les règles de l’art et
avec le souci d’en tirer le rendement optimum compatible avec une exploitation économique, et
suivant des modalités qui, sans mettre en péril ses intérêts fondamentaux d’exploitant, serviraient
au maximum les intérêts économiques de la Tunisie.

Si l’Entrepreneur fait la preuve qu'aucune méthode d’exploitation ne permet d'obtenir des
hydrocarbures à partir du gisement à un prix de revient permettant, eu égard aux prix mondiaux
des dits produits, une exploitation bénéficiaire, il sera relevé de l’obligation d’exploitation, mais
sous la réserve prévue à l’article 8 ci-après.

ARTICLE 8: Exploitation spéciale à la demande de  AUTORITE CONCEDANTE

1- Si, dans l’hypothèse visée à l’article 7 ci-dessus, l'AUTORITE CONCEDANTE, soucieuse
d’assurer le ravitaillement du pays en hydrocarbures, décidait quand même que le dit

p
\
16

gisement doit être exploité, l’Entrepreneur sera tenu de le faire, à condition que l’AUTORITE
CONCEDANTE lui garantisse la vente des hydrocarbures produits à un juste prix couvrant
ses frais directs et ses frais généraux d’exploitation, les taxes de toutes espèces, la quote-part
des frais généraux du siège social (mais à l’exclusion de tous amortissements au titre des
travaux antérieurs de recherche, de tous frais de travaux de recherche exécutés ou à exécuter,
dans le reste de la Concession ou dans la zone couverte par le Permis), et lui assure une marge
bénéficiaire nette égale à dix pour cent (10%) des dépenses mentionnées ci-dessus.

2- Si, toutefois, l'obligation résultant du paragraphe 1. du présent article conduisait
l’Entrepreneur à engager des dépenses de premier établissement jugées excessives au regard
des programmes de développement normal de ses recherches et exploitations, ou dont
l’amortissement normal ne pourrait pas être prévu avec une sécurité suffisante, le Titulaire,
l’Entrepreneur et l’AUTORITE CONCEDANTE se concerteront pour étudier le financement
de l’opération proposée.

Dans ce cas, l’Entrepreneur ne sera jamais tenu d’augmenter contre son gré ses investissements
dans une opération déterminée, si celle-ci n’est pas comprise dans ses programmes généraux de
recherche et d’exploitation.

Si une telle augmentation des investissements devenait nécessaire le Titulaire, l’Entrepreneur et
l'AUTORITE CONCEDANTE se concerteront pour étudier les modalités de son financement
que l’AUTORITE CONCEDANTE sera appelée à assumer en partie ou en totalité.

3- Le Titulaire et l’Entrepreneur pourront, à tout instant, se désengager des obligations visées au
présent article en renonçant à la partie de la concession à laquelle elles s’appliquent et ce,
dans les conditions prévues à l’article 47 du présent Cahier des Charges.

De même, si une concession n’a pas encore été accordée, le Titulaire pourra, à tout instant, se
désengager en renonçant à demander la concession et en abandonnant son Permis de recherche
sur la structure considérée.

ARTICLE 9: Renouvellement du Permis de recherche en cas de découverte d’un gisement

A l'expiration de la période couverte par le deuxième renouvellement et si l’Entrepreneur a fait
une découverte et a satisfait aux conditions définies dans le Code des Hydrocarbures et à ses
obligations de travaux telles que définies à l’article 5 ci-dessus, le Titulaire aura droit à un
troisième renouvellement du Permis pour une période de trois (3) années.

Pour la période du troisième renouvellement, l’Entrepreneur s'engage à réaliser le forage d'un (1)
puits d'exploration qui atteindra deux mille cinq cent (2.500) mètres de profondeur.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à quatre

millions de Dollars des Etats Unis d’ Amérique (4.000.000$). if
17

TITRE Ill
REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10: Redevance due sur les hydrocarbures liquides

1. La redevance proportionnelle aux quantités des hydrocarbures liquides produites par le
Titulaire à l’occasion de ses travaux de recherche ou d’exploitation est acquittée dans le cas
de paiement en espèces ou livrée gratuitement en cas de paiement en nature à l'AUTORITE
CONCEDANTE, en un point dit « point de perception » qui est défini à l’article 12 du présent
Cahier, avec les ajustements qui seraient nécessaires pour tenir compte de l'eau et des
impuretés ainsi que des conditions de température et de pression dans lesquelles les mesures
ont été effectuées.

2. La production liquide au titre de laquelle est due la redevance proportionnelle sera mesurée à
la sortie des réservoirs de stockage situés sur les champs de production. Les méthodes
utilisées pour les mesures seront proposées par le Titulaire et agréées par l'AUTORITE
CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer en fonction des
nécessités de services du chantier. L'AUTORITE CONCEDANTE en sera informée en temps
utile. Elle pourra se faire représenter lors des opérations de mesure et procéder à toutes
vérifications contradictoires.

3. La redevance proportionnelle à la production sera liquidée mensuellement. Elle devra être
perçue au cours de la première quinzaine du mois suivant celui au titre duquel elle est due. Le
Titulaire transmettra à l’AUTORITE CONCEDANTE un «relevé des quantités
d'hydrocarbures assujetties à la redevance » avec toutes les justifications utiles dans lesquelles
seront prises en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné sera arrêté par
l’AUTORITE CONCEDANTE.

ARTICLE 11: Choix du mode de paiement de la redevance proportionnelle à la production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en espèces,
soit en nature, appartient à l'AUTORITE CONCEDANTE.

En ce qui concerne les Hydrocarbures liquides, l'AUTORITE CONCEDANTE notifiera au
Titulaire, au plus tard le 30 Juin de chaque année, son choix du mode de paiement et dans le cas
de paiement en nature, son choix des points de livraison visés aux Articles 13 et 14 du présent
Cahier des Charges. Ce choix sera valable pour la période allant du 1er Janvier au 31 Décembre

de l’année suivante. " b
18

Si l'AUTORITE CONCEDANTE ne notifie pas son choix dans le délai imparti, elle sera censée
avoir choisi le mode de paiement en nature.

En ce qui concerne le gaz, l'AUTORITE CONCEDANTE et le Titulaire se concerteront en vue
de fixer le mode de paiement et les périodes de son application.

ARTICLE 12: Modalités de perception en espèces de la redevance proportionnelle sur les
hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base, d’une part, le relevé arrêté par l'AUTORITE
CONCEDANTE, comme il est stipulé au paragraphe 3 de l’article 10 du présent Cahier des
Charges et d'autre part, la valeur des hydrocarbures liquides déterminée à la sortie des
réservoirs de stockage situés sur le champ de production, ci-après désigné «point de
perception ». Il est convenu que ce montant s'établira en fonction des prix des ventes
effectivement réalisées conformément à l’article 53 de ce Cahier, diminués des frais de
transport mais non de la Redevance des Prestations Douanières (RPD), à partir des dits
réservoirs jusqu’à bord des navires.

2. Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à la redevance sera le prix
visé au paragraphe 3. du présent article pour toute quantité vendue par le Titulaire pendant le
mois considéré, corrigé par des ajustements appropriés de telle manière que ce prix soit
ramené aux conditions de référence stipulées au paragraphe 1 ci-dessus et adoptées pour la
liquidation de la redevance.

3. Le prix de vente sera le prix que le Titulaire aura effectivement reçu conformément à l’article
53 du présent Cahier des Charges et à l’article 50.1 du Code des Hydrocarbures en ce qui
concerne les ventes effectuées pour couvrir les besoins de la consommation intérieure
tunisienne.

4. Les prix unitaires à appliquer pour le mois en question seront calculés conformément à
l’article 53 du présent Cahier des Charges et seront communiqués par le Titulaire en même
temps que le relevé mensuel mentionné au paragraphe 3 de l’article 10 du présent Cahier des
Charges.

Si le Titulaire omet de communiquer les prix, ou ne les communique pas dans le délai imparti,
ceux-ci seront fixés d'office par lAUTORITE CONCEDANTE, suivant les principes définis aux
paragraphes 2, 3 et 4 du présent article et sur la base des éléments d'information en sa possession.

ARTICLE 13: Modalités de perception en nature de la redevance proportionnelle sur les
hydrocarbures liquides

1. Si la redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle le
sera au « point de perception » défini à l’article 12 ci-dessus. Toutefois, elle pourra être
19

livrée en un autre point dit «point de livraison », suivant les dispositions prévues au
présent article.

2. En même temps qu'il adressera à l'AUTORITE CONCEDANTE le relevé visé au
paragraphe 3 de l’article 10 ci-dessus, le Titulaire fera connaître les quantités des
différentes catégories d'hydrocarbures liquides constituant la redevance proportionnelle et
l'emplacement précis où elles seront stockées.

3. L'AUTORITE CONCEDANTE peut choisir, comme point de livraison des hydrocarbures
liquides constituant la redevance en nature, soit le point de perception, soit tout autre point
situé à l’un des terminus des pipe-lines principaux du Titulaire et de l’Entrepreneur.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception adéquates, au
point convenu pour la livraison. Elles seront adaptées à l’importance, à la sécurité et au mode de
production du gisement d'hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire et à l’Entrepreneur de construire les
installations de réception visées ci-dessus, mais seulement dans la mesure où il s'agira
d'installations normales situées à proximité des champs de production. Elle devra alors fournir les
matériaux nécessaires et rembourser au Titulaire et à l’Entrepreneur les débours réels dans la
monnaie de dépense.

4. Les hydrocarbures liquides, constituant la redevance en nature, deviendront la propriété
de l’'AUTORITE CONCEDANTE à partir du « point de perception » et seront livrés par
le Titulaire à l'AUTORITE CONCEDANTE au point de livraison fixé par cette dernière.
Si le point de livraison est distinct du point de perception, c’est-à-dire qu’il est situé en
dehors du réseau général de transport du Titulaire et de l’Entrepreneur, l’AUTORITE
CONCEDANTE remboursera à l’Entrepreneur le coût réel des opérations de manutention
et de transport effectuées par celui-ci entre le point de perception et le point de livraison, y
compris la part d’amortissement de ses installations et les frais des assurances contre les
pertes et la pollution qui doivent être obligatoirement souscrites.

5. L’enlèvement des hydrocarbures liquides constituant la redevance en nature sera fait au
rythme concerté chaque mois entre le Titulaire et l'AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l'AUTORITE CONCEDANTE devra aviser le Titulaire au moins
dix (10) jours à l'avance, des modifications qui pourraient affecter le programme de chargement
prévu.

L'AUTORITE CONCEDANTE fera en sorte que les quantités d'hydrocarbures constituant la
redevance due pour le mois écoulé soient enlevées d'une manière régulière dans les trente (30)
jours qui suivront la remise par le Titulaire de la communication visée au paragraphe 2 du présent
article.

Toutefois, un plan d’enlèvement portant sur des périodes supérieures à un mois pourra être arrêté

d’un commun accord. D
\
20

Si les quantités d’hydrocarbures constituant la redevance ont été enlevées par l'AUTORITE
CONCEDANTE dans un délai de trente (30) jours, le Titulaire n’aura droit à aucune indemnité.

Toutefois, l'AUTORITE CONCEDANTE se réserve le droit d’exiger du Titulaire une
prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne pourra dépasser
soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie, l'AUTORITE CONCEDANTE devra payer
au Titulaire une indemnité calculée suivant un tarif concerté à l’avance, rémunérant les charges
additionnelles subies de ce fait par le Co-Titulaire.

6. Dans tous les cas, le Titulaire ne pourra pas être tenu de prolonger la facilité visée au
paragraphe 5 du présent article, au-delà de l’expiration d’un délai total de quatre-vingt dix
(30 +60) jours.

Passé ce délai, il sera considéré que la redevance n’est plus payée en nature. Le Titulaire aura le
droit en conséquence de vendre les quantités non enlevées par l'AUTORITE CONCEDANTE sur
le marché du pétrole avec obligation de remettre à l'AUTORITE CONCEDANTE les produits de
la vente dans les conditions prévues à l’article 12 ci-dessus.

7. Dans le cas où les dispositions prévues au paragraphe 6 du présent article, sont mises en
application plus de deux (2) fois au cours du même exercice, le Titulaire pourra exiger
que la redevance soit payée en espèces jusqu’à la fin de l’exercice considéré.

ARTICLE 14: Redevance due sur les hydrocarbures gazeux

1. Le Titulaire acquittera en cas de paiement en espèces ou livrera gratuitement en cas de
paiement en nature à l'AUTORITE CONCEDANTE une redevance proportionnelle à la
production des hydrocarbures gazeux calculée suivant les dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application.

La redevance sera perçue:

Soit en espèces sur les quantités de gaz vendu par le Titulaire. Le prix de vente à considérer est
celui pratiqué par le Titulaire conformément aux dispositions de l’article 53 du présent Cahier des
Charges, après les ajustements nécessaires pour ramener les quantités considérées au « point de
perception ». Ce point de perception est l’entrée du gazoduc principal de transport du gaz;

Soit en nature sur les quantités de gaz produit par le Titulaire, mesurées à la sortie des
installations de traitement. Les méthodes utilisées pour la mesure seront proposées par le Titulaire
et agréées par l'AUTORITE CONCEDANTE.

L'AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera procédé
à la mesure du gaz produit. Elle pourra se faire représenter lors des opérations de mesure e

t
procéder à toutes vérifications contradictoires. P
21

L'AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de
perception tel que défini au paragraphe précédent, soit tout autre point situé à l’un des terminus
des gazoducs principaux du Titulaire et de l’Entrepreneur, dans les mêmes conditions que celles
indiquées aux paragraphes 3 et 4 de l’article 13 ci-dessus.

2. Si le Titulaire et l’Entrepreneur décident d'extraire, sous la forme liquide, certains
hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE CONCEDANTE percevra
la redevance après traitement. La redevance sur ces produits liquides sera perçue, soit en
nature, soit en espèces, à partir d'un « point de perception secondaire » qui sera celui où les
produits liquides sont séparés du gaz.

Dans le cas où le paiement de la redevance s'effectue en nature, un point de livraison différent
pourra être choisi par accord mutuel. Ce point de livraison devra nécessairement coïncider avec
une des installations de livraison prévues par le Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et de
transport dans les mêmes conditions que celles prévues au paragraphe 4 de l’article 13 ci-dessus.
Dans le cas où la redevance est perçue en espèces, elle sera calculée sur la base du prix de vente
effectif pratiqué, corrigé par les ajustements nécessaires pour le ramener aux conditions
correspondant au point de perception secondaire.

Le choix du paiement de la redevance, en espèces ou en nature, sera fait dans les mêmes
conditions prévues à l’article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle séparée par
simple détente et stabilisée sera considérée comme un hydrocarbure liquide, qui peut être
remélangé au pétrole brut.

Un plan d'enlèvement portant sur des périodes de six (6) mois pourra être arrêté d'un commun
accord, qu'il s'agisse de la redevance payée en gazoline naturelle, ou de l'écoulement dudit
produit pour les besoins de l'économie tunisienne.

4. Le Titulaire et l’Entrepreneur n'auront l'obligation:

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le gaz
marchand, dans la mesure où ils auront trouvé un débouché commercial pour le
dit gaz;

- ni de stabiliser ou de stocker la gazoline naturelle;

- ni de réaliser une opération particulière de traitement ou de recyclage.

5. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la Redevance en nature,
elle devra fournir à ses propres frais aux points de livraison agréés, des moyens de réception

adéquats, capables de recevoir sa quote-part des liquides au moment où ils deviennent
disponibles au fur et à mesure de leur production ou de leur sortie des usines de traitement.

F
F
22

L'AUTORITE CONCEDANTE prendra en charge les liquides à ses risques et périls, dès leur
livraison. Elle ne pourra pas imposer le stockage de ces liquides au Titulaire.

6. Dans le cas où l'AUTORITE CONCEDANTE choisit de percevoir la Redevance en espèces,
cette redevance sera liquidée mensuellement conformément aux dispositions du paragraphe 3
de l’article 10 et de l’article 12 ci-dessus.

7. Si l'AUTORITE CONCEDANTE n’est pas en mesure de recevoir la Redevance en nature
dans les conditions spécifiées au paragraphe 5 du présent article, elle sera réputée avoir
renoncé à la perception en nature soit pour toutes les quantités correspondant à la redevance
due ou pour la partie de ces quantités pour laquelle elle ne dispose pas de moyens de
réception adéquats.

TITRE IV
INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE ET DE L'ENTREPRENEUR

ARTICLE 15: Facilités données au Titulaire et à l’Entrepreneur pour leurs installations
annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures, l'AUTORITE
CONCEDANTE donnera au Titulaire et à l’Entrepreneur toutes facilités en vue d'assurer à leurs
frais, d'une manière rationnelle et économique, la prospection, la recherche, la production, le
transport, le stockage et l'évacuation des produits provenant de leurs recherches et de leurs
exploitations, ainsi que toute opération ayant pour objet le traitement desdits produits en vue de
les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur:

a. l'aménagement des dépôts de stockage sur les champs de production, dans les ports
d'embarquement ou à proximité des usines de traitement,

b. les installations de traitement du gaz brut,

c. les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routiers, ferrés, aériens et maritimes,

d. les pipe-lines, stations de pompage et toutes installations de transport des hydrocarbures en
Vrac,

e. les postes d'embarquement situés sur le domaine public maritime ou sur le domaine public des
ports maritimes ou aériens,

f. les télécommunications et leurs raccordements aux réseaux de télécommunications tunisjens,

P

Ÿ
23

g. les branchements sur les réseaux de distribution d'énergie et sur les lignes privées de transport
d'énergie,

h. les alimentations en eau potable et à usage industriel.

ARTICLE 16: Installations n’ayant pas un caractère d’intérêt public

1. L’Entrepreneur établira, à ses frais, risques et périls, toutes installations qui seraient
nécessaires à ses recherches et à ses exploitations et qui ne présenteraient pas un caractère
d'intérêt public, qu'elles soient situées à l'intérieur ou à l'extérieur du Permis et des
concessions qui en seraient issues.

Sont considérés comme installations n’ayant pas un caractère d’intérêt public:

a. les moyens de stockage sur les champs de production situés sur la terre ferme ou en mer,

b. les "pipe-lines" assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux centres de traitement,

c. les "pipe-lines" d'évacuation permettant le transport du pétrole brut par chemin de fer, par
route ou par mer, ainsi que les gazoducs depuis les centres de traitement et de stockage
jusqu'au point de chargement.

d. les réservoirs de stockage aux points de chargement,

e. les installations d'embarquement en vrac par pipe-lines permettant le chargement des navires,

f. les adductions particulières d'eau dont l'Entrepreneur aurait obtenu l'autorisation ou la
concession,

g. les lignes privées de transport d'énergie électrique,

h. les pistes, routes de service et voies ferrées pour l'accès terrestre et aérien aux chantiers du
Titulaire et de l’Entrepreneur,

i. les télécommunications entre les chantiers du Titulaire et de l’Entrepreneur,
j. d'une manière générale, les installations industrielles, les ateliers et les bureaux destinés à
l'usage exclusif du Titulaire et de l’Entrepreneur, et qui constituent des dépendances légales

de leur entreprise,

k. le matériel de transport terrestre, aérien et maritime propre au Titulaire et à l’Entrepreneur

leur permettant l'accès à leurs chantiers, IL
24

2. Pour les installations visées aux alinéas (c), (e), () et (g) du paragraphe 1 du présent article, le
Titulaire et l’Entrepreneur seront tenus, si l'AUTORITE CONCEDANTE le leur demande, de
laisser des tierces personnes utiliser lesdites installations, sous les réserves suivantes:

a. Le Titulaire et l'Entrepreneur ne seront tenus ni de construire, ni de garder des installations
plus importantes que leurs besoins propres ne le nécessitent;

b. Les besoins propres du Titulaire et de l’Entrepreneur seront satisfaits en priorité sur ceux des
tiers utilisateurs;

c. L'utilisation des dites installations par des tiers ne gênera pas l'exploitation faite par
l’Entrepreneur pour ses propres besoins;

d. les tiers utilisateurs paieront au Titulaire et à l’Entrepreneur une juste indemnité pour le
service rendu.

Les tarifs et conditions d'usage applicables aux tiers seront fixés par le Ministre chargé des
Hydrocarbures sur proposition du Titulaire et de l’Entrepreneur conformément aux dispositions
du Code des Hydrocarbures et des textes réglementaires pris pour son application.

3. L'AUTORITE CONCEDANTE se réserve le droit d'imposer à l’Entrepreneur de conclure,
avec des tiers titulaires de Permis ou de concessions, des accords en vue d'aménager et
d'exploiter en commun les ouvrages visés aux alinéas (c), (e), (f), (g) et (h) du paragraphe 1
du présent article, s'il doit en résulter une économie dans les investissements et dans
l'exploitation de chacune des entreprises intéressées.

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation en
vigueur, fera toute diligence en vue d’accorder à l’Entrepreneur les autorisations nécessaires
pour exécuter les travaux relatifs aux installations visées au paragraphe 1 du présent article.

ARTICLE 17: Utilisation par le Titulaire et par l’Entrepreneur des CANPenenR et de
l'outillage public existants

Le Titulaire et l’Entrepreneur seront admis à utiliser, pour leurs recherches et leurs exploitations,
tous les équipements et outillage publics existant en Tunisie, suivant les clauses, conditions et
tarifs en vigueur et sur un pied de stricte égalité avec les autres usagers.

ARTICLE 18: Installations présentant un intérêt public établies par l'AUTORITE
CONCEDANTE à la demande de l’Entrepreneur

1. Lorsque l’Entrepreneur justifie avoir besoin, pour développer son industrie de recherche et
d'exploitation des Hydrocarbures, de compléter les équipements et l'outillage publics existants
ou d'exécuter des travaux présentant un intérêt public, il devra en informer l'AUTORIT
CONCEDANTE. P
25

L'AUTORITE CONCEDANTE, le Titulaire et l’Entrepreneur s'engagent à se concerter pour
trouver la solution optimale susceptible de répondre aux besoins légitimes exprimés par
l’Entrepreneur, compte tenu des dispositions législatives et réglementaires en vigueur concernant
le domaine public et les services publics en question.

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier, les parties
conviennent d'appliquer les modalités ci-dessous:

a. L’Entrepreneur fera connaître à l'AUTORITE CONCEDANTE ses besoins concernant les
installations dont il demande l’établissement.

Il appuiera sa demande par une note justifiant la nécessité desdites installations et par un projet
d'exécution précis.

Il y mentionnera les délais d'exécution qu'il se serait fixé s'il était chargé lui-même de l'exécution
des travaux. Ces délais devront correspondre aux plans généraux de développement de ses
opérations en Tunisie, tels qu'ils auront été exposés par lui dans les rapports et comptes-rendus
qu'il est tenu de présenter à l'AUTORITE CONCEDANTE en application du Titre V du présent
Cahier des Charges.

b. L'AUTORITE CONCEDANTE est tenue de faire connaître à l’Entrepreneur dans un délai de
trois (3) mois, ses observations sur l'utilité des travaux, sur les dispositions techniques
envisagées par l’Entrepreneur et sur ses intentions concernant les modalités suivant lesquelles
les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit d'en confier l'exécution à
l’Entrepreneur.

c. Si l'AUTORITE CONCEDANTE décide d'exécuter elle-même les travaux demandés, elle
précisera si elle entend assurer elle-même le financement des travaux de premier
établissement, ou bien si elle entend imposer à l’Entrepreneur de lui rembourser tout ou partie
de ses dépenses.

Dans ce dernier cas, l’Entrepreneur sera tenu de rembourser à l'AUTORITE CONCEDANTE la
totalité ou la part convenue des dépenses réelles dûment justifiées, par échéances mensuelles qui
commencent à courir dans le mois qui suit la présentation des décomptes, sous peine d'intérêts
moratoires calculés au taux légal.

d. Dans les cas visés à l'alinéa (c) du présent article, les projets d'exécution seront mis au point
d'un commun accord entre les parties, conformément aux règles de l'Art, et suivant les clauses
et conditions générales et les spécifications techniques particulières appliquées par
l’AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures, l’Entrepreneur entendu. Il
sera tenu compte des observations de ce dernier dans la plus large mesure possible.
L’Entrepreneur aura le droit de retirer sa demande, s'il juge la participation financière qui Jui est
imposée trop élevée. 7

Ÿ
26

S’il accepte la décision du Ministre chargé des Hydrocarbures, l'AUTORITE CONCEDANTE
sera tenue d’exécuter les travaux avec diligence et d’assurer la mise en service des ouvrages dans
un délai normal, eu égard aux besoins légitimes exprimés par l’Entrepreneur et aux moyens
d’exécution susceptibles d’être mis en œuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition de l'Entrepreneur pour la satisfaction de
ses besoins, mais sans que celui-ci puisse en revendiquer l’usage exclusif.

L’AUTORITE CONCEDANTE ou tout autre établissement public, office ou concessionnaire
désigné par celle-ci, en assurera l’exploitation, l’entretien et le renouvellement, dans les
conditions qui seront fixées au moment de l’approbation des projets d’exécution.

L’Entrepreneur, en contrepartie de l'usage desdites installations, payera à l’exploitant les taxes
d'usage et péages qui seront fixés, l’Entrepreneur entendu, par le Ministre chargé des
Hydrocarbures. Ces taxes et péages devront être les mêmes que ceux pratiqués en Tunisie pour
des services publics ou des entreprises similaires, s'il en existe. À défaut, ils seront fixés
conformément aux dispositions de l’alinéa (d ) du paragraphe 2 de l’article 16 du présent Cahier
des Charges.

Au cas où l’Entrepreneur aurait, comme il est stipulé à l'alinéa (c) du paragraphe 2 du présent
article, remboursé tout ou partie des dépenses de premier établissement, il en sera tenu compte
dans la même proportion dans le calcul des péages et taxes d'usage.

ARTICLE 19: Installations présentant un intérêt public exécutées par l’Entrepreneur
(concession ou autorisation d’utilisation d'outillage public)

Dans le cas visé à l'alinéa (b) du paragraphe 2 de l’Article 18 du présent Cahier où l'AUTORITE
CONCEDANTE décide de confier à l’Entrepreneur l'exécution des travaux présentant un intérêt
public, celui-ci bénéficiera, pour les travaux considérés d'une concession ou d'une autorisation
d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d'installations en question, on s’y
référera,

2. S'il n'en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24 du
présent Cahier, on appliquera les dispositions générales ci-dessous:

- La concession ou l'autorisation d’utilisation d'outillage public sera accordée
dans un acte séparé, distinct de l'arrêté de Concession d’Exploitation
d’Hydrocarbures.

- La construction des installations et leur exploitation seront assurées’ par
l'Entrepreneur à ses risques et périls.

P
Ÿ
27

- Les projets y afférents seront établis par l’Entrepreneur et approuvés par
l'AUTORITE CONCEDANTE.

-  L'AUTORITE CONCEDANTE approuvera de même les mesures de sécurité
et d'exploitation prises par l’Entrepreneur.

- Les ouvrages construits par l’Entrepreneur sur le domaine de l'Etat, des
Collectivités locales ou des établissements publics feront retour de droit à
l’AUTORITE CONCEDANTE à Ja fin de la Concession d’Exploitation
d’Hydrocarbures.

- La concession ou l’autorisation d’utilisation de l’outillage public comportera
l'obligation pour le Titulaire et l’Entrepreneur de mettre leurs ouvrages et
installations à la disposition de l'AUTORITE CONCEDANTE et du public;
étant entendu que le Titulaire et l’Entrepreneur auront le droit de satisfaire
leurs propres besoins en priorité, avant de satisfaire ceux des autres utilisateurs.

- Les tarifs d'utilisation seront fixés comme il est stipulé à l’alinéa (d), du
paragraphe 2 de l’article 16 du présent Cahier des Charges.

ARTICLE 20: Durée des autorisations et des concessions consenties pour les installations
annexes de Entrepreneur

1. Des concessions et des autorisations d'occupation du domaine public, de l’utilisation de
l'outillage public et de location du domaine privé de l'Etat, seront accordées à l’Entrepreneur
pour la durée de validité du Permis de recherche conformément aux procédures en vigueur.

Elles seront automatiquement renouvelées à chaque renouvellement du Permis ou d’une portion
du Permis.

Elles seront automatiquement prorogées, si le Titulaire obtient une ou plusieurs Concessions
d’Exploitation d’Hydrocarbures, accordées conformément à l’article 6 du présent Cahier et
jusqu'à expiration de la dernière de ces Concessions.

2. Si, toutefois, l'ouvrage motivant la concession ou l'autorisation d’occupation du domaine
public ou du domaine privé de l’Etat ou la concession ou l’autorisation d’utilisation de
l'outillage public cessait d'être utilisé par l’Entrepreneur, l'AUTORITE CONCEDANTE se
réserve les droits définis ci-dessous:

a. Lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par l’Entrepreneur,
l'AUTORITE CONCEDANTE prononcera d'office l’annulation de la concession ou de
l'autorisation d’utilisation de l’outillage public ou d’occupation correspondante;

b. Lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, l’Entrepreneur pouvant
ultérieurement avoir besoin d'en reprendre l'utilisation, l'AUTORITE CONCEDANTE aura le

l
Ÿ
28

droit de l’utiliser provisoirement sous sa responsabilité soit pour son compte, soit pour le
compte d'un tiers désigné par elle.

Toutefois, l’Entrepreneur reprendra l'usage dudit ouvrage dès que celui-ci deviendra à nouveau
nécessaire pour ses recherches ou ses exploitations.

ARTICLE 21: Dispositions diverses relatives aux autorisations ou concessions autres que la
Concession d’Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées à l’Entrepreneur pour l'utilisation d'un service public, pour
l'occupation du domaine public ou du domaine privé de l'Etat et pour les concessions ou les
autorisations d'utilisation de l’outillage public, seront celles en vigueur à l'époque considérée, en
ce qui concerne la sécurité, la conservation et la gestion du domaine public et des biens de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement par l’Entrepreneur
des droits d'enregistrement, taxes et redevances applicables au moment de leur octroi
conformément aux procédures en vigueur.

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en vigueur en la matière.
L'AUTORITE CONCEDANTE s'engage à ne pas instituer à l'occasion de la délivrance des
concessions ou des autorisations susvisées et au détriment de l’Entrepreneur, des redevances,
taxes, péages, droits ou taxes d'usage frappant les installations annexes de l’Entrepreneur d'une
manière discriminatoire, et constituant des taxes ou impôts additionnels n'ayant plus le caractère
d'une juste rémunération d'un service rendu.

ARTICLE 22: Dispositions applicables aux captages et adductions d'eau

1. L'Entrepreneur est censé connaître parfaitement les difficultés de tous ordres que soulèvent
les problèmes d’alimentation en eau potable, ou à usage industriel ou agricole, dans le
périmètre couvert par le Permis initial tel que défini à l’article 2 du présent Cahier des
Charges. 4

2. L'Entrepreneur pourra, s'il le demande, souscrire des abonnements temporaires ou
permanents aux réseaux publics de distribution d'eau potable ou à usage industriel, dans la
limite de ses besoins légitimes, et dans la limite des débits que ces réseaux peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs applicables
pour les réseaux publics concernés.

Les branchements seront établis sur la base de projets approuvés par les services compétents du
Ministère de l'Agriculture à la demande du Titulaire et à ses frais, suivant les clauses et
conditions techniques applicables aux branchements dans le domaine.

3. Lorsque l’Entrepreneur aura besoin d'assurer temporairement l'alimentation de ses chantiers
et notamment de ses sondages en eau, et lorsque les besoins légitimes de l’Entreprençeur ne

Ù
Ÿ
20)

pourront pas être satisfaits d’une façon économique par un branchement sur un point d'eau
public existant ou un réseau public de distribution d'eau, l'AUTORITE CONCEDANTE
s'engage à lui donner toutes facilités d'ordres technique et administratif, dans le cadre des
dispositions prévues par le Code des Eaux en vigueur, et sous réserve des droits qui pourront
être reconnus à des tiers pour effectuer les travaux nécessaires de captage et d'adduction des
eaux du domaine public.

Les ouvrages de captage exécutés par l’Entrepreneur en application des autorisations visées ci-
dessus, feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque l’Entrepreneur aura
cessé de les utiliser. Les ouvrages d’adduction ne sont pas concernés par la présente disposition.

4. Lorsque l’Entrepreneur aura besoin d'assurer d'une manière permanente l'alimentation de ses
chantiers ou de ses installations annexes, et dans le cas où il ne peut obtenir que ses besoins
légitimes soient satisfaits d'une manière suffisante, économique, durable et sûre par un
‘branchement sur un point d'eau public existant ou un réseau public de distribution d'eau, les
parties conviennent de se concerter pour rechercher la manière de satisfaire les besoins
légitimes de l’Entrepreneur.

5. L’Entrepreneur s'engage à se soumettre à toutes les règles et disciplines d'utilisation qui lui
seraient prescrites par l'AUTORITE CONCEDANTE en ce qui concerne les eaux qu'il
pourrait capter, et qui appartiendraient à un système aquifère déjà catalogué et identifié dans
l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages effectués par l’Entrepreneur aboutissent à la découverte d'un système
aquifère nouveau, non encore catalogué ni identifié dans l'inventaire des ressources hydrauliques
et n'ayant pas de communication avec un autre système aquifère déjà reconnu, l'AUTORITE
CONCEDANTE réservera à l’Entrepreneur une priorité dans l'attribution des autorisations ou des
concessions de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l'intérêt général, ni
s'étendre au-delà des quantités d’eau nécessaires à l’alimentation des installations de
l’Entrepreneur et de leurs annexes.

6. Avant l'abandon de tout forage de recherche par l’Entrepreneur, l'AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d’eau jugée
exploitable, étant entendu que les dépenses engagées à ce titre seront à la charge de l'Etat
Tunisien.

ARTICLE 23: Dispositions applicables aux voies ferrées

L’Entrepreneur, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de ses postes
d'embarquement, pourra aménager à ses frais des embranchements de voies ferrées particuliers et

les raccorder aux réseaux ferrés publics. Ÿ
30

Les projets d'exécution de ces embranchements seront établis par l’Entrepreneur conformément
aux conditions de sécurité et aux conditions techniques applicables aux réseaux publics tunisiens.
Ces projets seront approuvés par l'AUTORITE CONCEDANTE après enquête parcellaire.

L’AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par
l’Entrepreneur, pour tenir compte des résultats de l’enquête parcellaire et pour raccorder au plus
court et selon les règles de l’art les installations de l’Entrepreneur aux réseaux publics.

ARTICLE 24: Dispositions applicables aux installations de chargement et de déchargement
maritime

1. Lorsque le Titulaire et l’Entrepreneur auront à résoudre un problème de chargement ou de
déchargement maritime, ils se concerteront avec l'AUTORITE CONCEDANTE pour arrêter,
d'un commun accord, les dispositions susceptibles de satisfaire leurs besoins légitimes.

La préférence sera donnée à toute solution comportant l’utilisation d’un port ouvert au commerce
sauf cas exceptionnels où la solution la plus économique serait d’aménager un tel poste de
chargement ou de déchargement en rade foraine.

2. L'AUTORITE CONCEDANTE s'engage à donner toute facilité au Titulaire et à
l’Entrepreneur dans les conditions prévues par la législation en vigueur sur la police des ports
maritimes et par les règlements particuliers des ports de commerce de la Tunisie, et sur un
même pied d’égalité que les autres exploitants d’hydrocarbures pour qu’ils puissent disposer
le cas échéant:

- des plans d’eau du domaine public des ports,

- d’un nombre adéquat de postes d’accostage susceptibles de recevoir sur ducs
d’albe, les navires-citernes usuels,

- des terre-pleins du domaine public des ports nécessaires à l’aménagement
d’installations de transit ou de stockage.

3. Si la solution adoptée est celle d’un poste de chargement ou de déchargement en rade foraine,
les installations (y compris les pipe-lines flottants) seront construites, balisées et exploitées
par l’Entrepreneur à ses frais sous le régime de l’autorisation d'occupation temporaire du
domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront approuvés par l'AUTORITE
CONCEDANTE sur proposition de l’Entrepreneur

ARTICLE 25: Dispositions applicables aux centrales électriques

Les centrales électriques installées par l’Entrepreneur ainsi que ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de l’entreprise et seront assujettis à

V
\
sl

toutes les réglementations et à tous les contrôles appliqués aux installations de production et de
distribution d'énergie similaires.

L’Entrepreneur produisant de l’énergie électrique pour l’alimentation de ses chantiers, pourra
P P 81 qi P

céder au prix de revient tout excédent de puissance par rapport à ses besoins propres à un
organisme désigné par l'AUTORITE CONCEDANTE.

ARTICLE 26: Substances minérales autres que les Hydrocarbures liquides ou gazeux

Si l’Entrepreneur, à l'occasion de ses recherches ou de ses exploitations d'hydrocarbures, était
amené à extraire des substances minérales autres que les hydrocarbures liquides ou gazeux, sans
pouvoir séparer l'extraction des hydrocarbures, l'AUTORITE CONCEDANTE, le Titulaire et
l’Entrepreneur se concerteront pour examiner si lesdites substances minérales doivent être
séparées et conservées.

Toutefois, l’Entrepreneur ne sera pas tenu d'exploiter, de séparer et de conserver les substances

autres que les hydrocarbures liquides ou gazeux si leur séparation et leur conservation constituent
des opérations trop onéreuses ou trop difficiles.

ARTICLE 27: Installations diverses

Ne seront pas considérées comme des dépendances légales de l’entreprise de l’Entrepreneur:

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et
en particulier les raffineries,

- les installations de distribution au public de combustibles liquides ou gazeux.
Par contre, seront considérées comme des dépendances légales de l’entreprise de l’Entrepreneur,
les installations de premier traitement des hydrocarbures extraits, aménagés par lui en vue de

permettre le transport et la commercialisation desdits hydrocarbures et notamment les
installations de « dégazolinage » des gaz bruts.

TITRE V
SURVEILLANCE ET CONTROLE
ARTICLE 28: Documentation fournie à l’Entrepreneur par l'AUTORITE CONCEDANTE

L'AUTORITE CONCEDANTE fournira à l’Entrepreneur la documentation qui se trouve en sa
possession et concernant:

- le cadastre et la topographie,

À
32

- la géologie générale,

- la géophysique,

- _ l’hydrologie et l’inventaire des ressources hydrauliques,
- les forages.

Cependant l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant un
caractère secret du point de vue de la Défense Nationale ou des renseignements fournis par les
titulaires de permis et/ou de concessions en cours de validité et dont la divulgation à des tiers ne
peut être faite sans l'assentiment des intéressés.

ARTICLE 29: Contrôle technique

L’ Entrepreneur sera soumis à la surveillance de l'AUTORITE CONCEDANTE suivant les
dispositions prévues au Code des Hydrocarbures dans les conditions précisées aux Articles 31 à
44 ci-après.

ARTICLE 30: Application du Code des Eaux

L'Entrepreneur, tant pour ses travaux de recherche que pour ses travaux d'exploitation, se
conformera aux dispositions de la législation tunisienne en vigueur relatives aux eaux du domaine
public et dans les conditions précisées par les dispositions du présent Cahier des Charges.

Les eaux que l’Entrepreneur pourrait découvrir au cours de ses travaux restent classées dans le
domaine public. Elles ne sont susceptibles d'utilisation permanente, par lui, qu'en se conformant à
la procédure d'autorisation ou de concession prévue au Code des Eaux.

L’Entrepreneur prendra toutes mesures appropriées qui seront concertées avec les services
compétents du Ministère de l'Agriculture en vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire tout forage si les
dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes artésiennes.

L’Entrepreneur sera tenu de communiquer aux services compétents du Ministère de l'Agriculture
tous les renseignements qu'il aura pu obtenir à l'occasion de ses forages sur les nappes d'eau
rencontrées par lui (position, niveau statique, analyses, débit) dans les formes que lui seront
prescrites.
33

ARTICLE 31: Accès aux chantiers

L'AUTORITE CONCEDANTE pourra, à tout moment, déléguer sur les chantiers de
l’Entrepreneur, et à la charge de celui-ci, un agent qui aura libre accès à toutes les installations et
à leurs dépendances légales en vue de s’assurer du progrès des travaux, procéder aux mesures et
jaugeages des hydrocarbures et, d’une façon générale, vérifier que les droits et intérêts de
l'AUTORITE CONCEDANTE sont sauvegardées.

ARTICLE 32: Obligation de rendre compte des travaux

a. L’Entrepreneur adressera à l'AUTORITE CONCEDANTE, trente (30) jours au moins avant
le commencement des travaux:

- Le programme de prospection géophysique projeté qui doit comprendre
notamment une carte mettant en évidence le maillage à utiliser ainsi que le
nombre de kilomètres à acquérir et la date du commencement des opérations et
leurs durées approximatives;

- un rapport d'implantation pour tout forage de recherche et un programme
relatif à chaque forage de développement.

Le rapport d'implantation précisera:
- les objectifs recherchés par le forage et les profondeurs prévues,

- l'emplacement du forage projeté, défini par ses coordonnées géographiques
avec un extrait de carte annexé,

- la description sommaire du matériel employé,

- les prévisions géologiques relatives aux terrains traversés,

- le programme minimum des opérations de carottage et de diagraphies,
- le programme envisagé pour les tubages,

- les dispositions envisagées pour l'alimentation en eau,

- éventuellement les procédés que l’Entrepreneur compte utiliser pour mettre en
exploitation le ou les forage(s).

b. L’Entrepreneur adressera à l'AUTORITE CONCEDANTE, un rapport journalier sur
l’avancement de ses travaux en cours tels que campagne sismique, forages et constructions.

Il devra remettre dès que possible une copie des enregistrements réalisés. W P
34

c. Le carnet de forage

L’Entrepreneur est tenu de tenir sur tout chantier de forage un carnet paginé et paraphé, d'un
modèle agréé par l'AUTORITE CONCEDANTE où seront notées au fur et à mesure des travaux,
sans blanc ni grattage, les conditions d'exécution de ces travaux et en particulier:

- la nature et le diamètre de l'outil;
- l'avancement du forage;
- les paramètres de forage;

- la nature et la durée des manœuvres et opérations spéciales telles que carottage,
alésage, changement d'outils et instrumentation;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'AUTORITE CONCEDANTE.
ARTICLE 33: Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du forage prévues dans le rapport
d'implantation visé à l’article 32 ci-dessus, l’Entrepreneur devra exécuter toutes les mesures
appropriées afin de déterminer les caractéristiques des terrains traversés.

2. Une collection des déblais de forage et des éventuelles carottes sera constituée par
l’Entrepreneur et tenue par lui en un lieu convenu à l'avance, à la disposition de l'AUTORITE
CONCEDANTE.

L’Entrepreneur aura le droit de prélever sur les carottes et les déblais de forages les échantillons
dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une fraction de
carottes et déblais correspondant à une même caractéristique, de telle manière que le reste de
l'échantillon puisse demeurer dans la collection et être examiné par les agents de l'AUTORITE
CONCEDANTE. A défaut et sauf impossibilité, l'échantillon unique ne sera prélevé qu'après
avoir été examiné par un représentant qualifié de l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en sera fait à
l'AUTORITE CONCEDANTE.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré dans la collection par le
Titulaire ou par l'AUTORITE CONCEDANTE après avoir subi les examens et analyses.
L’Entrepreneur conservera soigneusement le reste des déblais et carottes pour que l'AUTORITE

Ÿ
35

CONCEDANTE puisse à son tour prélever des échantillons pour sa collection et ses propres
examens et analyses.

Toutes les carottes et tous les déblais de forage qui resteront après les prises d'échantillons visées
ci-dessus seront conservés par l’Entrepreneur aussi longtemps qu'il le jugera utile. Ils seront mis
par lui à la disposition de l'AUTORITE CONCEDANTE au plus tard à l'expiration du Permis.

3. L’Entrepreneur informera l'AUTORITE CONCEDANTE, dans un délai suffisant pour que
celle-ci puisse s'y faire représenter, de toutes opérations importantes telles que diagraphies,
tubage, cimentation et essais de mise en production.

L’Entrepreneur avisera l'AUTORITE CONCEDANTE de tout incident grave susceptible de
compromettre la poursuite d'un forage ou de modifier de façon notable les conditions de son
exécution.

4. L’Entrepreneur fournira à l'AUTORITE CONCEDANTE une copie des rapports sur les
examens faits sur les carottes et les déblais de forage ainsi que sur les opérations de forage, y
compris les activités spéciales mentionnées au paragraphe 3 du présent article.

ARTICLE 34: Arrêt d'un forage

L’Entrepreneur pourra arrêter définitivement un forage qu'après en avoir avisé l'AUTORITE
CONCEDANTE. Sauf circonstances particulières, cet avis devra être donné au moins soixante
douze (72) heures à l'avance.

L’Entrepreneur devra soumettre, qu'il s'agisse d'un abandon définitif ou d’un abandon
provisoire d’un forage, un programme qui devra être conforme à la réglementation technique en
vigueur ou, à défaut, aux normes les plus récentes publiées par l'American Petroleum Institute.

Toutefois, si l'AUTORITE CONCEDANTE n'a pas fait connaître ses observations dans les

soixante douze (72) heures qui suivent le dépôt du programme d’abandon du forage par
l’Entrepreneur celui-ci sera censé avoir été accepté. ;

ARTICLE 35: Compte rendu de fin de forage

L’Entrepreneur adressera à l'AUTORITE CONCEDANTE dans un délai maximum de trois (3)
mois après la fin de tout forage, un rapport final, dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra notamment:

a. Une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les
observations et mesures faites pendant le forage, le profil des tubages restant dans le puits, les

diagraphies et les résultats des essais de production, \
36

b. Un rapport qui contiendra les renseignements géophysiques et géologiques se référant
directement au forage considéré.

ARTICLE 36: Essais des forages

1. Si au cours d'un forage, l’Entrepreneur juge nécessaire d'effectuer un essai sur une couche de
terrain qu'il croit susceptible de produire des hydrocarbures, il en avisera l'AUTORITE
CONCEDANTE au moins vingt-quatre (24) heures avant de commencer un tel essai.

2. En dehors des exceptions prévues aux paragraphes 3 et 5 du présent article, l'initiative
d'entreprendre ou de renouveler un essai appartiendra à l’Entrepreneur.

3. Pendant l'exécution d'un forage, et à la demande du représentant dûment qualifié de l'Autorité
Concédante, l’Entrepreneur sera tenu de faire l'essai de toute couche de terrain susceptible de
contenir des hydrocarbures, à la condition toutefois qu'un tel essai puisse être exécuté sans
nuire à la marche normale des travaux de l’Entrepreneur.

4. Dans le cas où l’exécution, ou la répétition de l’un des essais effectués à la demande de
lAUTORITE CONCEDANTE, et malgré l’avis contraire de l’Entrepreneur, occasionnerait à
l’Entrepreneur une perte ou une dépense, une telle perte ou dépense serait à la charge:

- de l’Entrepreneur, si ledit essai révèle une découverte potentiellement
exploitable,

- de l’'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une
découverte potentiellement exploitable.

5. Lorsque les opérations de forage d’un puits de développement conduisent raisonnablement à
supposer l'existence d'une zone minéralisée en hydrocarbures suffisamment importante et non
encore reconnue, l’Entrepreneur sera tenu de prendre toutes les mesures techniquement utiles
pour compléter la reconnaissance de cette zone.

ARTICLE 37: Compte rendu et programmes annuels

Avant le 1er avril de chaque année, l’Entrepreneur sera tenu de fournir un compte rendu général
de son activité pendant l’année précédente conformément aux dispositions du Code des
Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l’année considérée ainsi que les
dépenses de recherche et d’exploitation engagées par l’Entrepreneur.

Ce compte rendu sera établi dans les formes qui seront concertées à l’avance entre l’AUTORITE
CONCEDANTE et l’Entrepreneur.
57

ARTICLE 38: Exploitation méthodique d'un gisement

Toute exploitation d’un gisement devra être rationnelle et conduite suivant les règles de l’art et
les saines pratiques de l’industrie pétrolière.

Sa mise en œuvre doit assurer un niveau de production optimum garantissant une récupération
maximum des hydrocarbures.

Trois mois au moins avant de commencer l'exploitation régulière d'un gisement, l’Entrepreneur
devra porter à la connaissance de l'AUTORITE CONCEDANTE le schéma d’exploitation. Ce
schéma devra comporter la destination finale de chacun des effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être aussi réduite
que possible, dans les limites permises pour une récupération optimale des liquides. Dans Les
puits ne produisant que du gaz, il est interdit de laisser débiter le gaz en dehors du circuit
d'utilisation.

Des dérogations aux règles ci-dessus pourront être accordées par l'AUTORITE CONCEDANTE
à la demande dûment justifiée et motivée de l’Entrepreneur.

Toute modification importante apportée aux dispositions du schéma initial sera immédiatement
portée à la connaissance de l'AUTORITE CONCEDANTE.

ARTICLE 39: Contrôle des puits de production

L’Entrepreneur disposera sur chaque puits, ou chaque groupe de puits producteurs, des appareils
permettant de suivre régulièrement, d'une manière non équivoque, et conforme aux usages suivis
dans l'industrie du pétrole et du gaz, les paramètres de production de ces puits.

Tous les documents concernant ces contrôles seront mis à la disposition de l'AUTORITE
CONCEDANTE. Sur demande de celle-ci, l’Entrepreneur lui en fournira des copies.

ARTICLE 40: Conservation des gisements

L’Entrepreneur exécutera les travaux, mesures ou essais nécessaires pour assurer la meilleure
connaissance possible du gisement.

L’Entrepreneur pourra être rappelé par l'AUTORITE CONCEDANTE à l'observation des règles
de l'art et en particulier, il sera tenu de régler et éventuellement de réduire le débit 14 de

façon à ce que l'évolution régulière du gisement ne soit pas perturbée. 1?
38

ARTICLE 41: Coordination des recherches et des exploitations faites dans un même
gisement par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs Concessions d’Exploitation
distinctes attribuées à des bénéficiaires différents, l’Entrepreneur s'engage à conduire ses
recherches et ses exploitations sur la partie du gisement qui le concerne en se conformant à un
plan d'ensemble.

Ce plan d’ensemble sera établi dans les conditions définies ci-après:

1. L'AUTORITE CONCEDANTE invitera chacun des Titulaires intéressés par un même
gisement à se concerter pour établir un plan unique de recherches et d'exploitation applicable
à la totalité dudit gisement.

Ce plan précisera si nécessaire, les bases suivant lesquelles les hydrocarbures extraits seront
répartis entre les Titulaires.

Il précisera, le cas échéant, les modalités suivant lesquelles sera désigné un «Comité
d’unitisation » chargé de diriger les recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. A défaut d'un accord amiable entre les intéressés, intervenu dans les quatre-vingt-dix (90)
jours à partir de l'invitation faite par l'AUTORITE CONCEDANTE, ceux-ci seront tenus de
présenter à cette dernière leurs plans individuels de recherche ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des Hydrocarbures un
arbitrage portant sur le plan unique de recherche ou d'exploitation, les bases de répartition des
hydrocarbures, et la création éventuelle d'un Comité d’unitisation.

3. Sauf s'il en résulte un préjudice grave pour l'un des Titulaires intéressés, la décision arbitrale
devra essayer de se rapprocher le plus possible des propositions qui sont faites par un
Titulaire ou un groupe de Titulaires, représentant au moins les trois quarts des intérêts en
cause, en tenant compte notamment des réserves en place.

L'appréciation des intérêts et des réserves en place sera faite sur la base des données acquises
concernant le gisement au moment où sera rendue la décision arbitrale.

Le plan d’unitisation pourra être révisé à l'initiative de l'une quelconque des parties intéressées,
ou du Ministère chargé des Hydrocarbures si les progrès obtenus ultérieurement dans la
connaissance du gisement amènent à modifier l'appréciation des intérêts en cause et des réserves
en place.

4. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre chargé des

Hydrocarbures dès qu'elles leur auront été notifiées. bp
89)

ARTICLE 42: Obligation générale de communiquer les documents

- L’Entrepreneur sera tenu de fournir à l'AUTORITE CONCEDANTE, sur sa demande, outre les
documents énumérés au présent Titre, les renseignements statistiques concernant la production, le
traitement et éventuellement le stockage et les mouvements des hydrocarbures extraits de ses
recherches et de ses exploitations, les stocks de matériel et de matières premières, les commandes
et les importations de matériel, le personnel, ainsi que les copies des pièces telles que cartes,
plans, enregistrements, relevés, extraits de registres ou de comptes rendus permettant de justifier
les renseignements fournis.

ARTICLE 43: Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans seront fournis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesure ou les échelles agréées par l'AUTORITE
CONCEDANTE.

Toutefois, à l'intérieur de ses services, l’Entrepreneur pourra utiliser tout autre système sous
réserve d'en faire les conversions correspondantes au système métrique.

ARTICLE 44: Cartes et plans

1. Les cartes et plans seront fournis par l’Entrepreneur en utilisant les fonds de cartes ou de
plans du service topographique tunisien, ou en utilisant les fonds de cartes ou de plans établis
par d'autres services topographiques à condition qu’ils soient agréés par l'AUTORITE
CONCEDANTE.

A défaut, et après que l’Entrepreneur se sera concerté avec l'AUTORITE CONCEDANTE et le
service topographique, ces cartes et plans pourront être établis par les soins et aux frais de
l’Entrepreneur, aux échelles et suivant les procédés les mieux adaptés à l'objet recherché.

Ils seront dans tous les cas rattachés aux réseaux de triangulation et de nivellement généraux de la
Tunisie.

2. L'AUTORITE CONCEDANTE et l’Entrepreneur se concerteront pour déterminer dans
quelles conditions ce dernier pourra exécuter des travaux de levés de plans, cartographie,
photographies aériennes, restitutions photogrammétriques qui seraient nécessaires pour les
besoins de ses recherches ou de ses exploitations.

Si l’Entrepreneur confie lesdits travaux à des contractants autres que le service topographique
tunisien, il sera tenu d'assurer la liaison avec le service topographique tunisien, de telle manière
que les levés effectués lui soient communiqués et puissent être utilisés par lui. L’Entrepreneur
remettra au service topographique tunisien deux tirages des photos aériennes levées par lui ou

pour son compte. tu P
40

3. L'AUTORITE CONCEDANTE, s'engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner à l’Entrepreneur toutes autorisations de parcours
et toutes autorisations de survol d'aéronefs, ou de prises de vues aériennes, lui permettant
d'exécuter les travaux topographiques en question.

TITRE VI
EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS
DU TITULAIRE A L'AUTORITE CONCEDANTE

ARTICLE 45: Fin de la concession par arrivée à terme

1. Sans préjudice des dispositions de l’article 61 du Code des Hydrocarbures, feront retour
gratuitement à l'AUTORITE CONCEDANTE dans l’état où ils se trouvent à la fin de la
concession par arrivée à terme, les immeubles au sens de l’article 53-1 du Code des
Hydrocarbures.

Cette disposition s’applique notamment aux immeubles et aux droits réels immobiliers suivants:
a) les terrains acquis ou loués par le Titulaire;
b) les droits à bail, ou à occupation temporaire que détient le Titulaire.
Les baux et les contrats relatifs à toutes les locations ou occupations de terrains devront
comporter une clause réservant expressément à l'AUTORITE CONCEDANTE la faculté de se

substituer au Titulaire.

Il en sera de même pour tous les contrats de fourniture d’énergie ou d’eau, ou de transports
spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent article seront dressés
contradictoirement dans les six (6) mois précédant la fin de la concession d’exploitation.

c) les puits, sondages d’eau et bâtiments industriels;

d) les routes et pistes d’accès, les adductions d’eau y compris les captages et les
installations de pompage, les lignes de transport d’énergie y compris les postes
de transformation, de coupure et de comptage, les moyens de
télécommunications appartenant en propre au Titulaire.

e) les bâtiments appartenant en propre au Titulaire, qu’ils soient à usage de
bureaux ou de magasins; Les habitations destinées au logement du personnel
affecté à l’exploitation et leurs annexes; les droits à bail ou à occupation gue le
41

Titulaire peut détenir sur des bâtiments appartenant à des tiers et utilisés par lui
aux fins ci-dessus,

f) les embranchements particuliers de voies ferrées desservant les chantiers du
Titulaire, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories limitativement énumérées
ci-dessus, feront retour à l'AUTORITE CONCEDANTE si, bien que situées à l’extérieur du

périmètre de la concession, elles sont indispensables à la marche de cette concession
exclusivement.

2. Si des installations devant faire retour à l'AUTORITE CONCEDANTE dans les conditions
indiquées au présent article étaient nécessaires ou utiles, en totalité ou en partie, à
l'exploitation d’autres concessions ou permis du Titulaire en cours de validité, les conditions
dans lesquelles ces installations seraient utilisées en commun et dans la proportion des
besoins respectifs du Titulaire et de l'AUTORITE CONCEDANTE seront arrêtées d’un
commun accord avant leur remise à l'AUTORITE CONCEDANTE. Réciproquement, il en
sera de même pour les installations du Titulaire ne faisant par retour à l'AUTORITE
CONCEDANTE et dont l’usage serait indispensable à celle-ci pour la marche courante de
l’exploitation de la concession reprise par elle.

ARTICLE 46: Faculté de rachat des installations

1. En fin de concession par arrivée à terme, l'AUTORITE CONCEDANTE aura la faculté de
racheter pour son compte, ou le cas échéant, pour le compte d’un nouveau Titulaire de
concessions ou de permis de recherche qu’elle désignera, tout ou partie des biens énumérés
ci-après; autres que ceux visés à l’article 45 du présent Cahier des Charges et qui seraient
nécessaires pour la poursuite de l’exploitation et l'évacuation des hydrocarbures extraits:

a) les consommables, les objets mobiliers et les immeubles appartenant au Titulaire;

b) les installations et l’outillage se rattachant à l’exploitation, à la manutention et au stockage
des hydrocarbures bruts;

La décision de l'AUTORITE CONCEDANTE précisant les installations visées ci-dessus et sur
lesquelles elle entend exercer 1a faculté de rachat devra être notifiée au Titulaire six (6) mois
avant l’expiration de la concession correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette des dits biens.
Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront l’expiration de la
concession, sous peine d’intérêts moratoires calculés au taux légal, et sans mise en demeure

préalable.

L'AUTORITE CONCEDANTE pourra en cas d’exercice de la faculté de rachat requérir du
Titulaire soit pour son propre compte, soit pour le compte du nouveau permissionnaire/ ou

\
42

concessionnaire désigné par elle, que les installations en cause soient mises à sa disposition,
suivant les dispositions prévues au paragraphe 2 de l’article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent article
lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au Titulaire pour lui permettre
de poursuivre son exploitation sur l’une de ses concessions qui ne serait pas arrivée à
expiration.

ARTICLE 47: Fin de la concession par la renonciation

Si l’Entrepreneur veut exercer son droit de renoncer à la totalité ou à une partie seulement de
l’une des concessions, il est tenu de le notifier à l'AUTORITE CONCEDANTE au plus tard
douze (12) mois avant la date de renonciation.

Les droits respectifs de l'AUTORITE CONCEDANTE, du Titulaire et de l’Entrepreneur seront
réglés conformément aux dispositions prévues par le Code des Hydrocarbures et aux articles 45 et
46 du présent Cahier des Charges.

En cas de renonciation partielle à la concession, les dispositions du Code des Hydrocarbures et du
présent Cahier des Charges continueront à régir le reste de la concession.

ARTICLE 48: Obligation de maintenir les ouvrages en bon état

Jusqu’à la fin de la concession, l’Entrepreneur sera tenu de maintenir les bâtiments, les ouvrages
de toute nature, les installations pétrolières et les dépendances légales en bon état d’entretien et
d’exécuter en particulier les travaux d’entretien des puits existants et de leurs installations de
pompage et de contrôle.

ARTICLE 49: Pénalités en cas de retard dans la remise des installations

Dans les cas prévus à l’article 45 ci-dessus, tout retard résultant du fait du Titulaire dans la remise
de tout ou partie des installations revenant à l'AUTORITE CONCEDANTE ouvrira à cette
dernière le droit au paiement d’une astreinte égale à un pour cent (1%) de la valeur des
installations non remises, par mois de retard, et après mise en demeure non suivie d’effet dans le
délai d’un mois.

ARTICLE 50: Fin de la concession par déchéance

Si l’un des cas de déchéance prévus par l’article 57 du Code des Hydrocarbures se réalise, le
Ministre chargé des hydrocarbures mettra l’Entrepreneur en demeure de régulariser sa situation
dans un délai qui ne pourra excéder six (6) mois.
43

Si l’Entrepreneur en cause n’a pas régularisé sa situation dans le délai imparti, ou s’il n’a pas
fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la concession, les immeubles et meubles s’y rapportant visés à l’article 53 du Code
des Hydrocarbures feront retour gratuitement à 1 AUTORITE CONCEDANTE.

ARTICLE 51: Responsabilité de l’Entrepreneur vis-à-vis des tiers

A l'expiration de la concession par arrivée à terme, en cas de renonciation, ou en cas de
déchéance, l’Entrepreneur devra souscrire une assurance couvrant pendant un délai de dix (10)
ans les risques résultant de son activité et susceptibles d’apparaître après retour de la dite
Concession à l'AUTORITE CONCEDANTE.

TITRE VII
CLAUSES ECONOMIQUES

ARTICLE 52: Réserves d’hydrocarbures pour les besoins de l'économie tunisienne

1. Le droit d'achat par priorité d’une part de la production des hydrocarbures liquides extraits par
le Titulaire de ses concessions en Tunisie sera exercé pour couvrir les besoins de la
consommation intérieure tunisienne et ce, conformément aux dispositions du Code des
Hydrocarbures et des dispositions ci-après:

a) L'obligation du Titulaire de fournir une part de la production pour couvrir les besoins
de la consommation intérieure tunisienne sera indépendante de la redevance
proportionnelle à la production prévue à l’article 101 du Code des Hydrocarbures;

b) Sile Titulaire produit plusieurs qualités de pétrole brut, Le droit d'achat portera sur
chacune de ces qualités, sans pouvoir excéder, sauf accord formel du Co-Titulaire, le
maximum prévu par le Code des Hydrocarbures pour chacune d'elles;

2. La livraison pourra être effectuée au choix du Titulaire, sous forme de produits finis. Dans le
cas de livraison en produits finis obtenus par raffinage effectué en Tunisie, la livraison sera
faite à l'AUTORITE CONCEDANTE à la sortie de la raffinerie.

La qualité et les proportions des produits raffinés à livrer seront déterminées en fonction des
résultats que donneraient les hydrocarbures bruts du Titulaire s’ils étaient traités dans une
raffinerie tunisienne, ou, à défaut, dans une raffinerie du littoral de l’Europe.

Les prix seront déterminés par référence à ceux des produits de même nature qui seraient
importés en Tunisie dans des conditions normales, réduits d’un montant calculé de manière à
correspondre à une réduction de dix pour cent (10%) de la valeur du pétrole brut à partir duquel
ils auront été raffinés, valeur calculée conformément aux dispositions du fe le des

Hydrocarbures. y (P
44

Toutefois, cette réduction ne s’appliquera pas pour ceux de ces produits qui sont destinés à
l'exportation. L'AUTORITE CONCEDANTE s’engage à donner toutes facilités afin de
permettre au Titulaire de créer une raffinerie dont les produits seront destinés à l'exportation
et/ou une usine de liquéfaction de gaz naturel et/ou des usines de pétrochimie traitant les
hydrocarbures ou leurs dérivés.

ARTICLE 53: Prix de vente des hydrocarbures

Pour les hydrocarbures liquides, le Titulaire et l’Entrepreneur seront tenus d’appliquer un prix de
vente à l’exportation qui ne doit pas être inférieur au « prix de vente normal » défini ci-après, tout
en leur permettant de trouver un débouché pour la totalité de leur production.

Le « prix de vente normal » d'un hydrocarbure liquide au sens du présent Cahier des Charges sera
celui qui, compte tenu des autres facteurs entrant en ligne de compte tels que les assurances et le
fret, donnera, sur les marchés qui constituent un débouché normal pour la production tunisienne,
un prix comparable à celui des hydrocarbures liquides d'autres provenances concourant
également au ravitaillement normal des mêmes marchés et de qualité comparables.

Pour les hydrocarbures gazeux, le Titulaire et l’Entrepreneur sont tenus d’appliquer un prix de
vente à l’exportation qui ne sera pas inférieur au prix de vente normal.

Le prix de vente normal sera celui obtenu par le Titulaire et l’Entrepreneur dans leurs contrats de
vente de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours normalement
pratiqués dans les transactions commerciales régulières, à l'exclusion des:

- Ventes directes ou indirectes du vendeur par l'entremise de courtiers à une
société affiliée.

- Echanges, transactions par troc ou impliquant des restrictions, ventes forcées et
en général toutes ventes d’hydrocarbures motivées entièrement ou en partie par
des considérations autres que celles prévalant normalement dans une vente.

- Ventes résultant d'accords entre gouvernements ou entre gouvernements et
sociétés étatiques.
A

45

TITRE VIII
DISPOSITIONS DIVERSES

ARTICLE 54: Personnel de Entrepreneur

L’Entrepreneur est tenu de se soumettre à la législation et à la réglementation en vigueur en
Tunisie en ce qui concerne le travail et la prévoyance sociale.

L’Entrepreneur s era tenu de s'adresser aux bureaux de placement pour l'embauche de la main
d’œuvre non spécialisée ou de la main-d'œuvre qualifiée susceptible d'être recrutée en Tunisie.
Il sera tenu d'admettre les candidatures qualifiées présentées par lesdits bureaux.

La proportion des Tunisiens dans l'effectif total de l’Entrepreneur sera soumise à l’approbation
de l'AUTORITE CONCEDANTE étant entendu, que ladite proportion sera déterminée en tenant
compte de la nature de l’activité de l’Entrepreneur en cours et des dispositions de l’article 62 du
Code des Hydrocarbures.

ARTICLE 55: Défense Nationale et Sécurité du Territoire

L’Entrepreneur sera tenu de se soumettre aux mesures prises par les autorités civiles ou militaires
en matière de Défense Nationale et de Sécurité du Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application de certaines clauses du
présent Cahier des Charges et de la Convention à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent l’Entrepreneur le présent Cahier des Charges
et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront pas modifiés quant au
fond.

L’Entrepreneur ne pourra exercer d'autres recours en indemnité à l'occasion des décisions visées
ci-dessus, que ceux qui seront ouverts par la législation en vigueur à toute entreprise tunisienne
susceptible d'être lésée par une mesure analogue.

ARTICLE 56: Cas de force majeure

L’Entrepreneur n'aura pas contrevenu aux obligations résultant du présent Cahier des Charges, s'il
justifie que le manquement aux dites obligations est motivé par un cas de force majeure et ce,
conformément à l’article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de force majeure tout événement extérieur présentant un caractère à la

fois imprévisible et irrésistible empêchant la partie qui en est affectée d’exécuter tout ou/partie
des obligations mises à sa charge par la Convention et le Cahier des Charges tels que: l

\
46

- tous phénomènes naturels y compris les inondations, incendies, tempêtes,
explosions, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays;

- guerre, révolution, révolte, émeute ou blocus;

- grèves à l’exception de celles du personnel de l’Entrepreneur;

- restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront à l’Entrepreneur aucun droit à indemnité.

Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée de la validité du Permis
ou des Concessions d'Exploitation sur lesquels ces retards se sont produits.

ARTICLE 57: Communication de documents pour contrôle

L’Entrepreneur aura l'obligation de mettre à la disposition de l'AUTORITE CONCEDANTE tous
documents utiles pour la mise en œuvre du contrôle par l'Etat, des obligations souscrites par
l’Entrepreneur dans le présent Cahier des Charges et dans la Convention à laquelle il est annexé.
CFE RS 1 |

47

ARTICLE 58: Copies des documents

L’Entrepreneur devra remettre au Ministère chargé des Hydrocarbures un (1) mois au plus tard
après la signature de la Convention, cinquante (50) copies de ladite Convention, du Cahier des
Charges et des pièces y annexées telles qu’enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient ultérieurement
et se rattachant à la présente Convention et au présent Cahier des Charges.

£
—=
Faità Tunis,le D 3 MA] 200? CS
en cinq (5) exemplaires originaux LES Fa
{
ÿ aŸ
Gt
ï . De
Pour l'Etat Tunisien « V
=
h. £
Moncef BEN ABDALLAH

Ministre de l'Industrie

\

Pour l'ENTREPRISE TUNISIENNE Pour ANSCHUTZ OVERSEAS
D'ACTIVITES PETROLIE TUNISIA CORPORATION

Ca
Béchif NAHDI Edward C. WELLER

Président Directeu Général Vice-Président
47

ARTICLE 58: Copies des documents

L’Entrepreneur devra remettre au Ministère chargé des Hydrocarbures un (1) mois au plus tard
après la signature de la Convention, cinquante (50) copies de ladite Convention, du Cahier des
Charges et des pièces y annexées telles qu’enregistrées.

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient ultérieurement
et se rattachant à la présente Convention et au présent Cahier des Charges.

Fait à Tunis, le 09 MAI 2002

en cinq (5) exemplaires originaux

Pour l'Etat Tunisien

IN EN

Moncef BEN ABDALLAH
Ministre de l'Industrie
Pour l'ENT. RISE TUNISIENNE Pour ANSCHUTZ OVERSEAS
D'ACTIVIT ETROLIERES TUNISIA CORPORATION
a
Béchir NAH Edward C. WELLER

Vice-Président
ANNEXEB

PROCEDURE DES CHANGES

48
49

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLE A
ANSCHUTZ OVERSEAS TUNISIA CORPORATION

PERMIS KERKOUANE

Les opérations de change relatives aux activités de recherche et d'exploitation d'hydrocarbures
d'ANSCHUTZ, ci-après dénommée "la SOCIETE" seront régies par la réglementation des
changes, par les dispositions du Code des Hydrocarbures et par les dispositions suivantes:

A/ Sociétés non-résidentes:

1. La SOCIETE est autorisée à payer en devises étrangères, directement sur ses propres
disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de recherche et
d'exploitation sous réserve des dispositions suivantes:

- La SOCIETE s'engage à payer intégralement en Dinars les entreprises
résidentes en Tunisie;

- Elle pourra payer en devises étrangères, les entreprises étrangères non-
résidentes en Tunisie, spécialisées dans la recherche et l'exploitation des
hydrocarbures pour les besoins des contrats conclus dans le cadre de la
présente Convention. Dans le cas où ces entreprises seraient intégralement
payées à l'étranger, elles doivent s'engager à rapatrier en Tunisie les sommes
nécessaires à leurs dépenses locales.

2. La SOCIETE s'engage à transférer en Tunisie durant les phases de recherche et de
développement les devises nécessaires afin de faire face à ses dépenses en Dinars.

3. La SOCIETE est tenue conformément à l’article 44 du code des assurances promulgué par la
loi N°92-24 du 09 mars 1992 de souscrire en Tunisie les polices d'assurances relatives à son
activité en Tunisie.

Elle pourra librement encaisser, disposer et réexporter en devises étrangères sa q uote-part des
paiements de compagnies d'assurance obtenues en compensation de sinistres sous les conditions
suivantes:

- Si les installations endommagées sont réparées ou remplacées, les montants
dépensés à ce titre seront remboursés en devises étrangères et/ou en Dinars
Tunisiens, conformément aux dépenses réellement engagées.

- Si les installations endommagées n'ont été ni réparées, ni remplacées, les
remboursements s'effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes proportions.

- Les indemnités d'assurances reçues en compensation de paiements ou
d'investissements réalisés en Dinars Tunisiens seront effectuées en Dj

V

\
50

Tunisiens. Le produit de ces indemnités pourra être affecté pour la couverture
des dépenses locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui sont employées
par l’Entrepreneur en Tunisie, une partie raisonnable de ce salaire sera payée en Dinars en
Tunisie et le solde, auquel s'ajouteront les charges pour avantages sociaux, qui sont payables
par ces personnes dans le pays où elles ont leur domicile, pourra être payé hors de la Tunisie
en devises étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-contractants de
l’Entrepreneur pour une période n'excédant pas six (6) mois, pourront être payées hors de Tunisie
en devises étrangères dans le cas où leurs frais de séjour en Tunisie sont pris en charge par leur
employeur.

Après cette période de six (6) mois, elles bénéficieront du même traitement que celui accordé aux
employés de l’Entrepreneur en vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers de l’Entrepreneur et de ses contractants et sous-
contractants qui sont employés en Tunisie seront soumis à l'imposition sur le revenu en Tunisie
conformément à la législation en vigueur.

5. La Société ne pourra recourir à aucune forme de financement provenant des banques
résidentes en Tunisie, sauf pour les cas de découverts de courte durée dus à des retards dans
les opérations de conversion en Dinars des devises disponibles en Tunisie.

6. La Société demandera en premier lieu le transfert des soldes créditeurs en Dinars. Si le
transfert n'est pas effectué dans le mois qui suit la demande, à la suite d'un avis motivé
contraire de la Banque Centrale de Tunisie concernant telle ou telle partie du solde créditeur
en Dinars de la Société, seul le montant contesté ne pourra faire l'objet de transfert ou de
retenues sur les rapatriements subséquents. Le montant contesté sera alors soumis dans le
mois qui suit l'avis motivé de la Banque Centrale de Tunisie, à une commission de
conciliation composée de trois (3) membres, le premier représentant la Banque Centrale de
Tunisie, le second représentant la Société et le troisième nommé par les deux Parties et qui
devra être d'une nationalité différente de celle des deux Parties.

L'avis de la commission liera les parties et devra être formulé dans les quatre (4) mois qui suivent
l'avis motivé de la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente convention et de tous les
avenants et actes additionnels qui interviendraient ultérieurement.

B/Sociétés résidentes:

Toute société résidente partie ou qui deviendrait partie à la présente Convention et ses annexes,
s'engage à respecter la réglementation tunisienne de change telle qu’aménagée 7 les

dispositions suivantes: lp
si

La société est autorisée à se faire ouvrir par les intermédiaires agréés des comptes professionnels
en devises. Ces comptes seront alimentés jusqu’à 100% de ses recettes en devises et
fonctionneront conformément à la réglementation de change en vigueur;

La société peut effectuer librement tous transferts afférents à des règlements de ses dépenses
courantes engagées en devises pour son approvisionnement en biens et services dans le cadre de
ses activités de recherche et d’exploitation, ainsi que pour la distribution de dividendes revenant à
ses associés non-résidents, en domiciliant auprès d’un ou plusieurs intermédiaires agréés toutes
ses opérations en la matière. L’intermédiaire agréé est tenu à ce titre d’adresser à la Banque
Centrale une fiche d’information appuyée des justificatifs appropriés lors de chaque transfert
effectué.

La société peut acheter librement en dinars tunisiens auprès des agences de voyages installées en
Tunisie sur présentation des justificatifs appropriés, les billets prepaid au profit du personnel non
résident détaché ou en mission en Tunisie à titre d’assistance technique étrangère dans le cadre de
l'exécution de la présente Convention.

Le règlement des importations pourrait s’effectuer, lorsqu’il est exigé avant l’arrivée de la
marchandise en Tunisie sur présentation à l’intermédiaire agréé d’une facture pro forma. Une
facture définitive visée par les services de la douane doit être fournie à l’intermédiaire agréé pour
l’apurement du dossier.

Les contractuels non-résidents peuvent transférer librement le montant des économies qu’ils
pourraient faire sur leurs salaires en domiciliant leurs contrats de travail auprès d’un seul
intermédiaire agréé qui est tenu à ce titre d’adresser à la Banque Centrale de Tunisie une fiche
d’information appuyée des justificatifs appropriés lors de chaque transfert effectué.
ANNEXEC

COORDONNEES DES SOMMETS DU PERMIS
ET EXTRAIT DE CARTE

S?
PERMIS KERKOUANE
ANSCHUTZ Overseas Tunisia Corporation/ETAP
COORDONNEES GEOGRAPHIQUES ET NUMEROS DES REPERES DES SOMMETS
DES PERIMETRES ELEMENTAIRES

Superficie : 6720 km?
1680 PE
Sommets Coordonnées

91/1 Limite du Plateau continental Tuniso-ltalien 778
2 478 778
3 478 776
4 476 776
5 476 774
6 474 774
ré 474 770
8 470 770
9 470 786
10 464 786
11 464 822
12 428 822
13 428 812
14 436 812
15 436 816
16 448 816
17 448 812
18 456 812
19 456 808
20 448 808
21 448 804
22 444 804
23 444 802
24 436 802
25 436 804
26 432 804
PAÉ 432 802
28 428 802
29 428 800
30 430 800
31 430 794
32 422 794
33 422 802
34 410 802
35 410 798
36 398 798
37 398 796
38 388 796
39 388 798
40 394 798
ai 394 808
42 424 808
43 424 820
44 418 820
396
396
374
374
386
386
392
392
410
410
412
412
416
416
420
420
422
422
438
438
440
440
444
444
448
448
450
450
456
456
458
458
460
460
464
464
466
466
468
468
470
470
474
474
Limite du Plateau continental Tuniso-ltalien
Limite du Plateau continental Tuniso-Italien
Hit

TT
jeistet

ep

: 1680 PE.
20 km

t

6720 km? so

ficie
0

PERMIS KERKOUANE
ANSCHUTZ Overseas Tunisia Corporation

Supei

